EXHIBIT 10.1

 

 

 

AGREEMENT AND PLAN OF MERGER

 

BY AND AMONG

 

TAILWIND FINANCIAL INC.,

 

TWF ACQUISITION CORPORATION,

 

AND

 

ASSET ALLIANCE CORPORATION

 

DATED AS OF JANUARY 8, 2008

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

THE MERGER

 

2

1.1.

 

The Merger

 

2

1.2.

 

Closing

 

2

1.3.

 

Effective Time

 

3

1.4.

 

Effect

 

3

1.5.

 

Certificate of Incorporation and Bylaws

 

3

1.6.

 

Directors and Officers

 

3

1.7.

 

Parent Charter and Bylaws

 

4

ARTICLE II

 

EFFECT OF THE MERGER; EXCHANGE OF CERTIFICATES

 

4

2.1.

 

Conversion of Company Shares

 

4

2.2.

 

Exchange of Certificates

 

5

2.3.

 

Escrow Agreement

 

6

2.4.

 

Earnings Adjustment

 

7

2.5.

 

Release of Indemnity Escrow

 

8

2.6.

 

Performance Payments

 

8

2.7.

 

Treatment of Options and Warrants

 

9

2.8.

 

Withholding

 

10

2.9.

 

Adjustments

 

10

2.10.

 

Termination of Exchange Fund

 

10

2.11.

 

No Liability

 

10

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

11

3.1.

 

Organization and Qualification

 

11

3.2.

 

Subsidiaries

 

11

3.3.

 

Capitalization

 

12

3.4.

 

Authority

 

12

3.5.

 

No Conflict

 

13

3.6.

 

Consents

 

13

3.7.

 

Financial Statements and Internal Controls

 

13

3.8.

 

No Undisclosed Liabilities

 

15

3.9.

 

Absence of Certain Changes

 

15

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

3.10.

 

Assets and Properties

 

15

3.11.

 

Intellectual Property

 

15

3.12.

 

Contracts

 

16

3.13.

 

Change of Control Payments to Employees

 

17

3.14.

 

Interested Party Transactions

 

17

3.15.

 

Compliance with Laws

 

17

3.16.

 

Litigation

 

20

3.17.

 

Insurance

 

20

3.18.

 

Environmental Matters

 

20

3.19.

 

Brokers’ and Finders’ Fees

 

20

3.20.

 

Employment Matters

 

21

3.21.

 

Tax Matters

 

24

3.22.

 

Company Public Funds

 

26

3.23.

 

Company Private Funds

 

26

3.24.

 

Certain Payments

 

27

3.25.

 

Privacy

 

27

3.26.

 

Indemnification

 

27

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

28

4.1.

 

Organization of Parent and Merger Sub

 

28

4.2.

 

Subsidiaries

 

28

4.3.

 

Capitalization

 

28

4.4.

 

Authority

 

29

4.5.

 

No Conflict

 

29

4.6.

 

Consents

 

30

4.7.

 

SEC Filings; Financial Statements

 

30

4.8.

 

No Undisclosed Liabilities

 

31

4.9.

 

Absence of Certain Changes

 

31

4.10.

 

Business Activities

 

31

4.11.

 

Title to Properties

 

32

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

4.12.

 

Intellectual Property

 

32

4.13.

 

Agreements, Contracts and Commitments.

 

32

4.14.

 

Change of Control Payments to Employees

 

32

4.15.

 

Interested Party Transactions

 

32

4.16.

 

Compliance with Laws

 

33

4.17.

 

Litigation

 

33

4.18.

 

Insurance

 

33

4.19.

 

Brokers’ and Finders’ Fees

 

33

4.20.

 

Taxes

 

33

4.21.

 

Board Approval

 

35

4.22.

 

Trust Fund

 

35

4.23.

 

Indemnification

 

35

ARTICLE V

 

COVENANTS

 

35

5.1.

 

Conduct

 

35

5.2.

 

Authorizations

 

37

5.3.

 

No Solicitation

 

37

5.4.

 

Compliance with Obligations

 

39

5.5.

 

Notices of Certain Events

 

39

5.6.

 

Stockholders’ Meetings; Proxy Statements

 

39

5.7.

 

Access to Information; Confidentiality

 

42

5.8.

 

Reasonable Efforts; Regulatory Matters; Third-Party Consents

 

42

5.9.

 

Fees and Expenses

 

43

5.10.

 

Public Announcements

 

43

5.11.

 

Affiliates

 

43

5.12.

 

Quotation of Listing

 

43

5.13.

 

Tax Treatment

 

43

5.14.

 

Pre-Closing Confirmation

 

44

5.15.

 

Stock Symbol

 

44

5.16.

 

Parent Record Books

 

44

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

ARTICLE VI

 

CONDITIONS PRECEDENT TO THE CLOSING

 

44

6.1.

 

Conditions to Each Party’s Obligations

 

44

6.2.

 

Conditions to the Obligation of Parent

 

45

6.3.

 

Conditions to the Obligation of the Company

 

46

ARTICLE VII

 

TERMINATION

 

48

7.1.

 

Termination

 

48

7.2.

 

Effect of Termination

 

49

7.3.

 

Amendment

 

49

7.4.

 

Extension; Waiver

 

49

ARTICLE VIII

 

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION;
LIMITATIONS

 

50

8.1.

 

Survival of Representations, Warranties and Covenants

 

50

8.2.

 

Indemnification

 

50

8.3.

 

Limitations

 

51

8.4.

 

Procedures

 

52

8.5.

 

Company Representative; Power of Attorney

 

54

8.6.

 

Parent Share Adjustment

 

55

ARTICLE IX

 

DEFINITIONS, CONSTRUCTION, ETC

 

55

9.1.

 

Definitions

 

55

9.2.

 

Construction

 

68

ARTICLE X

 

GENERAL PROVISIONS

 

69

10.1.

 

Notices

 

69

10.2.

 

Entire Agreement

 

70

10.3.

 

Severability

 

70

10.4.

 

Specific Performance

 

70

10.5.

 

Successors and Assigns; Assignment; Parties in Interest

 

70

10.6.

 

Waiver

 

71

10.7.

 

Governing Law; Venue

 

71

10.8.

 

Waiver of Jury Trial

 

71

10.9.

 

No Claims Against Trust Account

 

72

10.10.

 

Other Remedies

 

72

10.11.

 

Counterparts; Facsimile Delivery

 

72

 

iv

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A

 

Board of Directors

Exhibit B

 

Form of Third Amended and Restated Certificate of Incorporation of Parent

Exhibit C

 

Form of Second Amended and Restated Bylaws of Parent

Exhibit D

 

Form of Letter of Transmittal

Exhibit E

 

Form of Escrow Agreement

Exhibit F

 

Form of Affiliate Letter

Exhibit G-1

 

Form of Lipnick Employment Agreement

Exhibit G-2

 

Form of Mintz Employment Agreement

Exhibit G-3

 

Form of Bondi Employment Agreement

Exhibit H-1

 

Form of Company Counsel Opinion

Exhibit H-2

 

Form of Opinion of General Counsel

Exhibit I

 

Form of Parent Counsel Opinion

Exhibit J

 

Form of Company Counsel Tax Opinion

 

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER, dated as of January 8, 2008 (this
“Agreement”), is by and among Tailwind Financial Inc., a Delaware corporation
(“Parent”), TWF Acquisition Corporation, a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”) and Asset Alliance Corporation, a
Delaware corporation (the “Company”).

 

RECITALS

 

A.                                   Parent, Merger Sub and the Company intend
to effect a merger (the “Merger”) of Merger Sub with and into the Company in
accordance with this Agreement and the General Corporation Law of the State of
Delaware (the “DGCL”), with the Company to be the surviving corporation of the
Merger.

 

B.                                     Each of the Boards of Directors of Parent
and Merger Sub, the sole stockholder of Merger Sub and the Board of Directors of
the Company have unanimously approved and declared advisable this Agreement and
the Merger.

 

C.                                     As a condition and inducement to Parent’s
and Merger Sub’s willingness to consummate the transactions contemplated by this
Agreement, each of the Key Employees will accept an offer of employment
(contingent on the closing of the transactions contemplated hereby) with the
Parent or a subsidiary of Parent in accordance with the terms agreed upon.

 

D.                                    The parties intend, for federal income tax
purposes, that the Merger qualify as a reorganization as described in
Section 368(a) of the Code and this Agreement constitutes a “plan of
reorganization” within the meaning of Section 1.368-1(c) of the Treasury
Regulations.

 

E.                                      Parent, Merger Sub and the Company
desire to make certain representations, warranties, covenants and agreements in
connection with the Merger and also to prescribe various conditions to the
Merger.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties, and agreements herein contained, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

ARTICLE I
THE MERGER

 

1.1.                              The Merger. At the Effective Time, and subject
to and upon the terms and conditions of this Agreement and the provisions of the
DGCL, Merger Sub shall be merged with and into the Company, the separate
existence of Merger Sub shall cease, and the Company shall continue as the
surviving corporation (the “Surviving Corporation”).

 

1.2.                              Closing. The closing (the “Closing”) of the
Merger shall take place as promptly as practicable, but no later than three
Business Days, following the satisfaction or waiver of the

 

--------------------------------------------------------------------------------


 

conditions set forth in Article VI (other than conditions that by their nature
are to be satisfied at the Closing, but subject to the satisfaction and waiver
of such conditions) at 10:00 a.m. at the offices of Bingham McCutchen LLP, 150
Federal Street, Boston, MA 02110 or at such other place, time and date as shall
be agreed in writing between Parent and the Company. The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date.”

 

1.3.                              Effective Time. Prior to the Closing, the
parties shall prepare, and on the Closing Date the parties will execute and file
with the Delaware Secretary of State, a certificate of merger (the “Certificate
of Merger”) executed in accordance with the relevant provisions of the DGCL and
shall make all other filings or recordings required under the DGCL to give full
effect to the Merger. The Merger shall become effective at such time as the
Certificate of Merger is duly filed with the Delaware Secretary of State, or at
such other time as Parent and the Company shall agree and specify in the
Certificate of Merger (the “Effective Time”).

 

1.4.                              Effect. At the Effective Time, the effect of
the Merger shall be as provided in this Agreement and the applicable provisions
of the DGCL. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, all rights and property of the Company and
Merger Sub shall vest in the Surviving Corporation, and all debts and
liabilities of the Company and Merger Sub shall become the debts and liabilities
of the Surviving Corporation.

 

1.5.                              Certificate of Incorporation and Bylaws.

 

(a)                                  At the Effective Time, the certificate of
incorporation of Merger Sub, as in effect immediately prior to the Effective
Time, shall be the certificate of incorporation of the Surviving Corporation
until thereafter changed or amended as provided therein or by Applicable Law.

 

(b)                                 At the Effective Time, the Bylaws of Merger
Sub as in effect immediately prior to the Effective Time shall be the Bylaws of
the Surviving Corporation until thereafter changed or amended as provided
therein or by Applicable Law.

 

1.6.                              Directors and Officers.

 

(a)                                  From and after the Effective Time, each of
Parent and the Surviving Corporation shall be governed by a board of directors
consisting of the persons identified on Exhibit A attached hereto, and each
shall serve as a member of the board of directors from and after the Effective
Time until his or her successor shall have been elected or appointed and shall
have qualified in accordance with Applicable Law and the Certificate of
Incorporation or Bylaws of Parent or the Surviving Corporation, as applicable.
In order to effectuate the foregoing Parent shall use its commercially
reasonable efforts to procure, in connection with the Closing, the seriatim
resignation and election of directors such that the composition of Parent’s
board of directors after giving effect to the Closing is consistent with the
foregoing sentence.

 

(b)                                 From and after the Effective Time, the
officers of Parent and the Surviving Corporation will consist of the officers of
the Company at the Effective Time. Such persons will continue as officers of
Parent and the Surviving Corporation until their successors have been duly
elected or appointed and qualified or until their earlier death, resignation or
removal in

 

3

--------------------------------------------------------------------------------


 

accordance with the Certificate of Incorporation and the Bylaws of Parent or the
Surviving Corporation, as applicable.

 

1.7.                              Parent Charter and Bylaws.

 

(a)                                  Charter Amendment. The Parent Charter, as
in effect immediately prior to the Effective Time, shall be amended immediately
prior to the Effective Time, in substantially the form of Exhibit B attached
hereto (the “Charter Amendment”), and, as so amended, shall be the certificate
of incorporation of Parent until thereafter changed or amended as provided
therein or by Applicable Law.

 

(b)                                 Bylaw Amendment. The Parent Bylaws, as in
effect immediately prior to the Effective Time, shall be in substantially the
form of Exhibit C attached hereto, and shall be the bylaws of Parent until
thereafter changed or amended as provided therein or by Applicable Law.

 

ARTICLE II
EFFECT OF THE MERGER; EXCHANGE OF CERTIFICATES

 

2.1.                              Conversion of Company Shares. At the Effective
Time, by virtue of the Merger and without any action on the part of the Company
or Merger Sub:

 

(a)                                  Common Stock of Merger Sub. Each share of
common stock, par value $0.01 per share, of Merger Sub that is outstanding
immediately prior to the Effective Time, shall, by virtue of the Merger and
without any action on the part of the holder thereof, be converted into the
right to receive one share of common stock, par value $0.01 per share of the
Surviving Corporation, so that at the Effective Time, Parent shall be the holder
of all of the issued and outstanding shares of the Surviving Corporation.

 

(b)                                 Cancellation of Company Treasury Shares and
Common Stock Owned by Parent. Each share of the Company’s voting and nonvoting
common stock, par value $0.01 per share (the “Company Common Stock”), held in
the treasury of the Company and each share of Company Common Stock owned by
Parent, or any other direct or indirect, wholly owned subsidiary of Parent
immediately prior to the Effective Time shall be automatically canceled and
retired and shall cease to exist and no payment or other consideration shall be
made with respect thereto.

 

(c)                                  Conversion of Company Common Stock. Subject
to Section 2.1(b) and Section 2.3, each share of Company Common Stock issued and
outstanding immediately prior to the Effective Time, shall be converted into
(i) the right to receive a number of duly authorized, validly issued, fully paid
and nonassessable shares of Parent Common Stock equal to the quotient obtained
by dividing (A) 10,625,000 (the “Initial Parent Shares”) by (B) the Outstanding
Common Stock Number (the “Exchange Ratio”) plus (ii) the right to receive that
number of shares of Parent Common Stock issuable pursuant to Section 2.4(d) (if
any), divided by the Outstanding Common Stock Number plus (iii) the right to
receive that number (if any) of EBITDA Shares for each year with respect to
which EBITDA Shares are issuable equal to (A) the number of EBITDA Shares
issuable with respect to such year divided by (B) the Outstanding

 

4

--------------------------------------------------------------------------------


 

Common Stock Number (shares of Parent Common Stock issuable pursuant to this
Section 2.1, collectively, the “Parent Shares”).

 

2.2.                              Exchange of Certificates.

 

(a)                                  Exchange Agent. Immediately following the
Effective Time, Parent shall deposit with American Stock Transfer & Trust
Company (or another comparable bank or trust company) (the “Exchange Agent”),
for the benefit of the holders of Company Common Stock, for exchange in
accordance with this Article II, through the Exchange Agent, certificates
representing the Initial Parent Shares issuable pursuant to Section 2.1, less
the Indemnity Escrow Amount and the Adjustment Escrow Amount, in exchange for
outstanding shares of Company Common Stock (such shares of Parent Common Stock,
together with any dividends or distributions with respect thereto, being
hereinafter referred to as the “Exchange Fund”). Upon the occurrence of the
Effective Time, Parent shall irrevocably instruct the Exchange Agent to deliver,
as soon as reasonably practicable, the Parent Common Stock contemplated to be
issued pursuant to Section 2.1 out of the Exchange Fund in accordance with this
Section 2.2.

 

(b)                                 Exchange Procedures. Upon the surrender of a
certificate that formerly represented shares of Company Common Stock in
accordance with the provisions of Section 2.2(c), the Exchange Agent shall
deliver to the holders of shares of Company Common Stock certificates
representing (i) the number of shares of Parent Common Stock into which such
shares shall have been converted in accordance with Section 2.1(c), less
(ii) the pro-rata portion of the Indemnity Escrow Amount and the Adjustment
Escrow Amount attributable to each such holder of shares of Company Common
Stock. Shares of Company Common Stock to be exchanged shall be delivered under
cover of a letter of transmittal in the form of Exhibit D, attached hereto.

 

(c)                                  No Further Ownership Rights in the Company.
At and after the Effective Time, each holder of shares of Company Common Stock
immediately prior to the Effective Time shall cease to have any rights as a
stockholder of the Company, except for the right to surrender such stockholder’s
certificates, which immediately prior to the Effective Time represented
outstanding shares of Company Common Stock in exchange for receipt of Parent
Common Stock and the right to receive additional shares of Parent Common Stock
in accordance with Section 2.1(c). After the Effective Time, no transfer of
shares of Company Common Stock which were outstanding immediately prior to the
Effective Time shall be made on the stock transfer books of the Company. Any
certificates representing shares of Company Common Stock presented after the
Effective Time, for transfer shall be canceled and exchanged for Parent Common
Stock. Subject to the terms of Sections 2.3 and 2.6, Parent shall have no
obligation to deliver to any holder of Company Common Stock his, her or its
portion of the Parent Shares except to the extent that such holder has caused
certificates representing such holder’s shares of Company Common Stock (or
affidavits of lost certificates, together with a bond in favor of Parent if
requested by Parent, each in form, substance and amount acceptable to Parent, if
applicable) to be tendered to Parent.

 

(d)                                 Dissenting Shares. Shares of Company Common
Stock outstanding immediately prior to the Effective Time and held by a holder
who has not voted in favor of the Merger or consented thereto in writing and who
has demanded appraisal for such shares in

 

5

--------------------------------------------------------------------------------


 

accordance with the DGCL shall not be converted into a right to receive Parent
Common Stock, unless such holder fails to perfect, withdraws or otherwise loses
such holder’s right to appraisal under the DGCL. If, after the Effective Time,
such holder fails to perfect, withdraws or otherwise loses such holder’s right
to appraisal, each such share shall be treated as if it had been converted as of
the Effective Time into a right to receive Parent Common Stock. The Company
shall give Parent (i) prompt notice of (A) any demands for appraisal pursuant to
the DGCL received by the Company, (B) withdrawals of such demands, and (C) any
other instruments served pursuant to the DGCL and received by the Company in
connection with such demands and (ii) the opportunity to participate in all
negotiations and proceedings with respect to demands for appraisal under the
DGCL prior to the Effective Time. The Company shall not, except with the prior
written consent of Parent or as otherwise required by any Applicable Law, make
any payment with respect to any such demands for appraisal or offer to settle or
settle any such demands and shall not distribute any portion of the Initial
Parent Shares, Upward Adjustment Amount or amounts described in Section 2.6 or
in Section 2.2(f) with respect to any of the foregoing distributions to any
holder that has not lost its appraisal rights.

 

(e)                                  Distributions with Respect to Unexchanged
Shares. No dividends or other distributions with respect to Parent Common Stock
with a record date after the Effective Time shall be paid to a holder of shares
of Company Common Stock with respect to the shares of Parent Common Stock until
surrender of shares of Company Common Stock in accordance with this Article II.
Following surrender of any such shares of Company Common Stock, there shall be
paid to the holder of the certificate representing shares of Parent Common Stock
issued in exchange therefor, without interest, the amount of dividends or other
distributions with a record date after the Effective Time payable with respect
to such shares of Parent Common Stock.

 

(f)                                    Fractional Shares. No fraction of a share
of Parent Common Stock shall be issued in the Merger. In lieu of any fractional
shares, the fractional amount of Parent Common Stock to which any holder of
Company Common Stock is entitled to receive under Sections 2.1(c)(i), (ii) and
(iii) and 2.2(b) shall be rounded up to the nearest whole number, and such
holder shall receive a whole share of Parent Common Stock in lieu of a
fractional share.

 

2.3.                              Escrow Agreement. Immediately prior to the
Effective Time, the Company Representative, Parent, Merger Sub and the Company
shall enter into an Escrow Agreement in substantially the form of Exhibit E
attached hereto (the “Escrow Agreement”) with American Stock Transfer & Trust
Company, as escrow agent (the “Escrow Agent”). At the Effective Time, Parent
shall deposit with the Escrow Agent (i) ten percent of the Initial Parent Shares
(the “Indemnity Escrow Amount”), which will be available to satisfy the
indemnity obligations set forth in Article VIII and (ii) five percent of the
Initial Parent Shares (the “Adjustment Escrow Amount”), which will be available
to effectuate the downward adjustment to the Initial Parent Shares described in
Section 2.4(c). The Indemnity Escrow Amount and the Adjustment Escrow Amount
shall be held and distributed pursuant to the Escrow Agreement. The number of
shares of Parent Common Stock (and any property in respect of or in substitution
for such shares) on deposit with the Escrow Agent from time to time shall be
referred to as the “Escrow.”

 

6

--------------------------------------------------------------------------------


 

2.4.                              Earnings Adjustment.

 

(a)                                  Within 120 days after the Closing Date, the
Surviving Corporation shall prepare and deliver, or cause to be prepared and
delivered, to Parent a consolidated income statement of the Company and its
Subsidiaries prepared in accordance with GAAP and consistent with past practice
of the Company (the “Closing Income Statement”), setting forth the consolidated
Net income (loss) applicable to common stockholders of the Company and its
Subsidiaries from the Balance Sheet Date through the Closing Date (i) excluding
any costs and expenses incurred by the Company in connection with the
transactions contemplated by this Agreement that would otherwise be taken into
account in determining income after taxes (including the net after tax effect of
the following: (X) the excess of the deferred compensation paid pursuant to the
Incentive Plans in connection with the Merger over the amount accrued by the
Company therefore, (Y) excess costs associated with the issuance of restricted
stock and (Z) gain/loss associated with impairment or valuation allowance for
long-lived assets and gain/loss on separations from affiliates) but
(ii) including the Net Contract Amount (the “After-Tax Earnings”), which Closing
Income Statement shall be accompanied by a report of the Company’s registered
independent public accounting firm (the “Accounting Firm”) prepared in
accordance with the requirements of SAS 70 as to such Closing Income Statement,
as adjusted for any difference noted in such report. The parties understand and
agree that accrued and unvested incentive fees, general partner allocations will
be included in the Closing Income Statement consistent with past practice of the
Company and that, if the Closing Date is other than on the first or last day of
a month, such fees and allocations will be pro-rated based on the number of days
actually elapsed. Within 10 days following receipt of the Closing Income
Statement, Parent shall deliver written notice (an “Objection Notice”) to the
Accounting Firm of any dispute it has with respect to the preparation or content
of the Closing Income Statement. An Objection Notice must describe in reasonable
detail the items contained in the Closing Income Statement that Parent disputes
and the basis for any such disputes. Any items not disputed in the Objection
Notice will be deemed to have been accepted by Parent. If Parent does not
deliver an Objection Notice with respect to the Closing Income Statement within
such 10-day period such statement shall be final, conclusive and binding on the
parties. If Parent delivers an Objection Notice, the Accounting Firm shall, in
good faith, take into account the items contained in the Objection Notice and
make a final determination as to the Closing Income Statement. All
determinations made by the Accounting Firm shall be final, conclusive and
binding on the parties.

 

(b)                                 For purposes of complying with the terms of
this Section 2.4, each party shall cooperate with and make available to the
other party and its representatives all information, records, data and working
papers and shall permit access to its facilities and personnel, as may be
reasonably required in connection with the preparation and analysis of the
Closing Income Statement and the resolution of any disputes under the Closing
Income Statement.

 

(c)                                  If After-Tax Earnings (as determined
pursuant to Section 2.4(a)) is negative, then the Initial Parent Shares will be
adjusted by the lesser of (i) the amount of shares of Parent Common Stock equal
to the amount of the shortfall divided by the Parent Stock Price and (ii) the
Adjustment Escrow Amount (the “Downward Adjustment Amount”) and Parent shall
deliver a written authorization to the Escrow Agent within two Business Days
from the date on which After-Tax Earnings is determined pursuant to
Section 2.4(a) authorizing the Escrow Agent to release to Parent from the
Adjustment Escrow Amount the Downward Adjustment Amount.

 

7

--------------------------------------------------------------------------------


 

(d)                                 If After-Tax Earnings (as determined
pursuant to Section 2.4(a)) is positive, then the Initial Parent Shares will be
adjusted by the amount of shares of Parent Common Stock equal to the amount by
which After-Tax Earnings is greater than zero divided by the Parent Stock Price
(the “Upward Adjustment Amount”) and Parent shall deliver to the Exchange Agent
shares of Parent Common Stock equal to the Upward Adjustment Amount in
accordance with Section 2.2 within five Business Days from the date on which
After-Tax Earnings is determined pursuant to Section 2.4(a). The Exchange Agent
will thereafter distribute such shares of Parent Common Stock to the holders and
former holders of certificates representing shares of Company Common Stock pro
rata in accordance with Section 2.2. The foregoing notwithstanding, in no event
shall the Upward Adjustment Amount exceed 3,750,000 shares of Parent Common
Stock.

 

2.5.                              Release of Indemnity Escrow. The Escrow Agent
will release all or a portion, as applicable, of the Indemnity Escrow Amount
pursuant to the Escrow Agreement and the provisions of Section 8.4. On the
18-month anniversary of the Closing Date, the Escrow Agent will, in accordance
with the Escrow Agreement, release any remaining Indemnity Escrow Amount, except
any amount that is subject to a pending Claim Certificate, which amount shall be
released pursuant to the provisions of Section 8.4.

 

2.6.                              Performance Payments.

 

(a)                                  If, for the fiscal year ending December 31,
2008, the Surviving Corporation has EBITDA equal to or greater than $18.0
million (less any costs and expenses of the Company related to the transactions
contemplated by this Agreement otherwise taken into account in calculating
EBITDA (including the excess of the deferred compensation paid pursuant to the
Incentive Plans in connection with the Merger over the amount accrued by the
Company therefor) and less the product of (i) $500,000 multiplied by (ii) the
number of full or partial months between January 1, 2008 and the Closing Date
(the “Adjustment Amount”)), Parent shall issue, in accordance with Section 2.2,
an additional 1,250,000 shares of Parent Common Stock plus any additional shares
in respect of fractional shares issuable in accordance with Section 2.2(f).

 

(b)                                 If, for the fiscal year ending December 31,
2009, the Surviving Corporation has EBITDA equal to or greater than $28.0
million, Parent shall issue, in accordance with Section 2.2, an additional
1,250,000 shares of Parent Common Stock plus any additional shares in respect of
fractional shares issuable in accordance with Section 2.2(f).

 

(c)                                  Notwithstanding the foregoing, if either of
the EBITDA targets set forth in Sections 2.6(a) and (b) are not met and if the
Surviving Corporation has cumulative EBITDA for the fiscal years ending
December 31, 2008, 2009 and 2010 (“Cumulative EBITDA”) equal to or greater than
$84.0 million less the Adjustment Amount, Parent shall issue, in accordance with
Section 2.2, the excess, if any, of (i) an additional 2,500,000 shares of Parent
Common Stock plus any additional shares in respect of fractional shares issuable
in accordance with Section 2.2(f) over (ii) any shares of Parent Common Stock
issued pursuant to Sections 2.6(a) or (b); provided that if Cumulative EBITDA is
less than $84.0 million less the Adjustment Amount but greater than $74.0
million less the Adjustment Amount, Parent shall issue, in accordance with
Section 2.2, the excess, if any, of (iii) a pro-rata amount of the additional
2,500,000 shares of

 

8

--------------------------------------------------------------------------------


 

Parent Common Stock issuable pursuant to this Section 2.6(c) plus any additional
shares in respect of fractional shares issuable in accordance with
Section 2.2(f) over (iv) any shares of Parent Common Stock issued pursuant to
Sections 2.6(a) or (b). By way of example, if Cumulative EBITDA is $75.0 million
less the Adjustment Amount, Parent will issue 10% of the additional 2,500,000
shares of Parent Common Stock plus any additional shares in respect of
fractional shares issuable in accordance with Section 2.2(f) and minus any
shares of Parent Common Stock issued pursuant to Sections 2.6(a) or (b).

 

(d)                                 The EBITDA targets set forth in Sections
2.6(a) through (c) will be reduced by 0.006% for each 1,250 shares or portion
thereof of Parent Common Stock with respect to which the Stockholders of Parent
exercise their right of redemption pursuant to the Parent Charter after the date
hereof and prior to the Closing Date and .6% for each amount of shares or
portion thereof of Company Common Stock having an aggregate value, as of the
Closing Date, equal to $1.0 million as to which dissenters rights have been
exercised and not lost on the date of calculation.

 

(e)                                  Parent shall deliver to the Exchange Agent
any Parent Common Stock issuable pursuant to this Section 2.6 within ten
Business Days following the completion of Parent’s audited financial statements
for the applicable fiscal year. The Exchange Agent will thereafter distribute
such shares of Parent Common Stock to the holders and former holders of
certificates representing shares of Company Common Stock pro rata in accordance
with Section 2.2.

 

2.7.                              Treatment of Options and Warrants.

 

(a)                                  Upon and subject to the conditions set
forth in this Agreement, at the Effective Time, each Company Option granted
under any Company Option Plan and outstanding immediately prior to the Effective
Time shall be converted into an option to acquire such number of shares of
Parent Common Stock (a “Converted Option”) equal to the product obtained by
multiplying (i) the aggregate number of shares of Company Common Stock that
would have been issuable upon exercise of such Converted Option immediately
prior to the Effective Time by (ii) the sum of the Exchange Ratio plus the
Contingent Consideration Adjustment (as defined below), rounded down to the
nearest whole share. The terms and conditions of the Converted Option, including
the vesting schedule thereof (except to the extent otherwise provided in any
agreement between the Company and the holder of such Converted Option), shall
otherwise remain the same as the terms and conditions of the Company Option,
except that the exercise price per share of each Converted Option shall be equal
to the quotient obtained by dividing (1) the exercise price per share of such
Converted Option immediately prior to the Effective Time by (2) the sum of the
Exchange Ratio plus the Contingent Consideration Adjustment, rounded up to the
nearest whole cent.

 

(b)                                 Promptly following the Closing Date, Parent
shall file a registration statement on Form S-3 or Form S-8, as the case may be
(or any successor or other appropriate forms), with respect to the shares of
Parent Common Stock subject to the Converted Options and shall use its
commercially reasonable best efforts to maintain the effectiveness of such
registration statement or registration statements (and maintain the current
status of the prospectus or prospectuses contained therein) for so long as such
Converted Options remain outstanding.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Upon and subject to the conditions set
forth in this Agreement, at the Effective Time, each Company Warrant outstanding
immediately prior to the Effective Time shall be converted into a warrant to
acquire such number of shares of Parent Common Stock (a “Converted Warrant”)
equal to the product obtained by multiplying (i) the aggregate number of shares
of Company Common Stock that would have been issuable upon exercise of such
Converted Warrant immediately prior to the Effective Time by (ii) the sum of the
Exchange Ratio plus the Contingent Consideration Adjustment, rounded down to the
nearest whole share. The terms and conditions of the Converted Warrant,
including the vesting schedule thereof (except to the extent otherwise provided
in any agreement between the Company and the holder of such Converted Warrant),
shall otherwise remain the same as the terms and conditions of the Company
Warrant, except that the exercise price per share of each Converted Warrant
shall be equal to the quotient obtained by dividing (1) the exercise price per
share of such Converted Warrant immediately prior to the Effective Time by
(2) the sum of the Exchange Ratio plus the Contingent Consideration Adjustment,
rounded up to the nearest whole cent.

 

(d)                                 For purposes of this Agreement, the term
“Contingent Consideration Adjustment” means the quotient obtained by dividing
(X) the number of shares that the Board of Directors of the Company shall
reasonably determine, not later than ten (10) Business Days prior to the
Effective Time and based on the advice of an independent third party appraiser,
to be the likely number of shares of Parent Common Stock that will be issued
pursuant to Sections 2.1(c)(ii) and (iii), by (Y) the Outstanding Common Stock
Number.

 

2.8.                              Withholding. Each of Parent, the Surviving
Corporation and the Company, as applicable, shall be entitled to deduct and
withhold from any amounts payable by it pursuant to this Agreement any
withholding Taxes or other amounts required by Law to be deducted and withheld.
To the extent that any such amounts are so deducted or withheld, such amounts
will be treated for all purposes of this Agreement as having been paid prior to
the Closing to the Person in respect of which such deduction and withholding was
made.

 

2.9.                              Adjustments. The numbers of shares of Parent
Common Stock issuable pursuant to this Article II shall be equitably adjusted to
reflect appropriately the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
Parent Common Stock), extraordinary cash dividends, reorganization,
recapitalization, reclassification, combination, exchange of shares or other
like change with respect to Parent Common Stock occurring on or after the date
hereof.

 

2.10.                        Termination of Exchange Fund. Any portion of the
Exchange Fund that remains undistributed to the holders of certificates
representing shares of Company Common Stock for one year after the Effective
Time shall be delivered to the Surviving Corporation or otherwise on the
instruction of the Surviving Corporation, and any holders of certificates
representing shares of Company Common Stock who have not theretofore complied
with this Article II shall thereafter look only to the Surviving Corporation and
Parent (subject to abandoned property, escheat or other similar laws) for Parent
Shares with respect to the shares of Company Common Stock formerly represented
thereby to which such holders are entitled pursuant to this Article II.

 

2.11.                        No Liability. None of Parent, Merger Sub, the
Company, the Surviving Corporation or the Exchange Agent shall be liable to any
Person in respect of any Parent Shares

 

10

--------------------------------------------------------------------------------


 

from the Exchange Fund delivered to a public official pursuant to any applicable
abandoned property, escheat or similar law.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Subject to such exceptions as are disclosed in the disclosure letter dated the
date hereof and delivered herewith to Parent (the “Company Schedules”)
referencing the appropriate Section or subsection of this Article III or
otherwise readily apparent as responsive to any other Section of this
Article III, the Company hereby represents and warrants to each of Parent and
Merger Sub as of the date hereof and as of the Closing as follows (provided that
the representations and warranties set forth in this Article III that apply to
Company Private Funds managed by a Management Company shall only apply thereto
to the extent of the Company’s knowledge relating to such Company Private
Funds):

 

3.1.                              Organization and Qualification. The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware. The Company has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business.
The Company is duly qualified or licensed to do business and is in good standing
as a foreign corporation in each jurisdiction in which the conduct of its
business or the ownership, leasing, holding or use of its properties makes such
qualification necessary, except such other jurisdictions where the failure to be
so qualified or licensed or in good standing would not reasonably be expected to
have a Company Material Adverse Effect. The Company has delivered to Parent a
true and correct copy of the Company Certificate of Incorporation and its
Bylaws, each as amended to date and in full force and effect on the date hereof.
The Company has not violated the Company Certificate of Incorporation or its
Bylaws in any material respect.

 

3.2.                              Subsidiaries.

 

(a)                                  Schedule 3.2(a) sets forth a correct and
complete list, as of the date of this Agreement, of (i) each Subsidiary of the
Company and indicates the type of entity and jurisdiction of organization of
each such Subsidiary and (ii) each equity investment or other investment of
greater than $2,000,000 of the Company or any Subsidiary of the Company in any
Person other than a Subsidiary of the Company. Each Subsidiary of the Company is
duly organized, validly existing and in good standing (to the extent applicable)
under the Laws of its jurisdiction of formation. Each Subsidiary of the Company
has all requisite power and authority to own, lease and operate its properties
and to carry on its business. Each Subsidiary of the Company is duly qualified
or licensed to do business and is in good standing (to the extent applicable) as
a foreign organization in each jurisdiction in which the conduct of its business
or the ownership, leasing, holding or use of its properties makes such
qualification necessary, except such other jurisdictions where the failure to be
so qualified or licensed or in good standing would not reasonably be expected to
have a Company Material Adverse Effect. The Company has delivered to Parent a
true and correct copy of each of its Subsidiaries’ certificate of incorporation
and bylaws (or other comparable organizational documents), each as amended to
date and in full force and effect on the date hereof. None of the Company’s
Subsidiaries is in violation of its certificate of incorporation or bylaws or
comparable organizational documents in any material respect.

 

11

--------------------------------------------------------------------------------


 

(b)                                 All of the outstanding capital stock of, or
other ownership interests in, each of the Company’s Subsidiaries is owned by the
Company, directly or indirectly, free and clear of any Lien and free of any
other limitation or restriction (including any restriction on the right to vote,
sell or otherwise dispose of such capital stock or other ownership interests).
There are no outstanding (i) securities of the Company or any of its
Subsidiaries convertible into or exchangeable for shares of capital stock or
other voting securities or ownership interests in any of the Company’s
Subsidiaries or (ii) options or other rights to acquire from the Company or any
of its Subsidiaries, or obligation on the part of the Company or any of its
Subsidiaries to issue, any capital stock, voting securities or other ownership
interests in, or any securities convertible into or exchangeable for any capital
stock, voting securities or ownership interests in, any Subsidiary of the
Company (the items in clauses (i) and (ii) being referred to collectively as the
“Subsidiary Securities”). There are no outstanding obligations of the Company or
any of its Subsidiaries to repurchase, redeem or otherwise acquire any
outstanding Subsidiary Securities. All of the outstanding share capital of each
of the Company’s Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable.

 

3.3.                              Capitalization.

 

(a)                                  Schedule 3.3(a) sets forth (i) the
authorized Equity Securities of the Company and (ii) the number of Equity
Securities of the Company that are issued and outstanding and the record owners
thereof, in each case, as of the date hereof. All of the outstanding Equity
Securities of the Company are duly authorized, validly issued, fully paid and
non-assessable and were not issued in violation of, and are not subject to, any
preemptive rights. Except as set forth in Schedule 3.3(a) and except for rights
granted to Parent under this Agreement, there are no outstanding options,
warrants, calls, demands, stock appreciation rights, Contracts or other rights
of any nature to purchase, obtain or acquire or otherwise relating to, or any
outstanding securities or obligations convertible into or exchangeable for, or
any voting agreements with respect to, any Equity Securities of the Company or
any other securities of the Company.

 

(b)                                 All of the outstanding Equity Securities of
the Company have been issued in compliance in all material respects with all
requirements of Laws and Contracts applicable to the Company and the Equity
Securities of the Company.

 

3.4.                              Authority.

 

(a)                                  The Company has all requisite corporate
power and authority to execute and deliver this Agreement and each of the
Transaction Agreements to be executed and delivered by it and, subject to
Section 3.6, to perform all of its obligations under this Agreement and each of
the Transaction Agreements. The execution, delivery and performance by the
Company of this Agreement and each of the Transaction Agreements to which it is
a party and the consummation of the transactions contemplated to be performed by
it under this Agreement and the Transaction Agreements to which it is a party
have been, subject to Section 3.6, duly authorized by all necessary and proper
corporate action on the part of the Company.

 

(b)                                 This Agreement and each of the Transaction
Agreements to be executed and delivered by the Company will be duly executed and
delivered by the Company and, when

 

12

--------------------------------------------------------------------------------


 

so executed and delivered, will constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws relating to
or affecting the enforcement of creditors’ rights in general and by general
principles of equity.

 

3.5.                              No Conflict. Assuming that the matters
referred to in Section 3.6 are satisfied, none of the execution, delivery or
performance by the Company of this Agreement or any of the Transaction
Agreements or the consummation by the Company of the Transactions does or will,
with or without the giving of notice or the lapse of time or both, (a) result in
the creation of any Lien upon any of the properties or assets of the Company
(except for Permitted Liens) or (b) conflict with, or result in a breach or
violation of or a default under, or give rise to a right of amendment,
termination, cancellation or acceleration of any obligation or to a loss of a
benefit under (i) the Company Certificate of Incorporation or Bylaws, (ii) any
Material Contract of the Company or any of its Subsidiaries or (iii) any Law,
License or Permit or other requirement to which the Company, any of its
Subsidiaries or any of their respective properties or assets are subject,
except, in the case of (a), (b)(ii) or (b)(iii) for those which would not have a
Company Material Adverse Effect.

 

3.6.                              Consents. No consent, waiver, approval, order
or authorization of, or registration, declaration or filing with, or notice to
any court, regulatory authority (including, without limitation, the UK Financial
Services Authority), administrative agency or commission or other federal,
state, county, local or foreign Governmental Entity, instrumentality, agency or
commission (each, a “Governmental Entity”) or other Person is required by, or
with respect to, the Company or any of its Subsidiaries in connection with the
execution and delivery of this Agreement and the Transaction Agreements to which
the Company or any of its Subsidiaries is a party or the consummation of the
transactions contemplated hereby and thereby, or for any Contract of the Company
or its Subsidiaries to remain in full force and effect without limitation,
modification and alteration after the Effective Time so as to preserve all
material rights of, and benefits to, the Company and its Subsidiaries, as the
case may be, under such Contract from and after the Effective Time, except for
(i) the approval of the stockholders of the Company referred to in
Section 5.6(b); (ii) the filing of the Certificate of Merger with the Secretary
of State of the State of Delaware; (iii) notices and filings as may be required
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
any other applicable U.S. or foreign antitrust laws (collectively, “Antitrust
Laws”); (iv) any filings that are required under the U.S., state and foreign
securities laws; and (v) such consents, waivers, approvals, orders,
authorizations, registrations, declarations or filings the failure of which to
obtain or make, individually or in the aggregate, would not reasonably be
expected to have or result in a Company Material Adverse Effect.

 

3.7.                              Financial Statements and Internal Controls.

 

(a)                                  Schedule 3.7(a) sets forth (i) the audited
consolidated balance sheets and the related audited consolidated income
statements and statements of stockholders’ equity/(deficit) and of cash flows of
the Company and the Company’s Subsidiaries for the fiscal years ended
December 31, 2004, 2005 and 2006 and the opinion of Ernst & Young LLP (for the
fiscal years ended December 31, 2004 and 2005) and Deloitte & Touche LLP (for
the fiscal year

 

13

--------------------------------------------------------------------------------


 

ended December 31, 2006), the Company’s independent auditor, thereon, and
(ii) the unaudited consolidated balance sheet of the Company and its
Subsidiaries (the “Company Balance Sheet”) as of September 30, 2007 (the
“Balance Sheet Date”) and the related unaudited consolidated income statements
and statements of stockholders’ equity/(deficit) and of cash flows of the
Company and the Company’s Subsidiaries for the nine-month period then ended (the
financial statements referred to in items (i) and (ii), collectively, the
“Company Financial Statements”). The Company Financial Statements have been
prepared from the books and records of the Company and its Subsidiaries and in
accordance with generally accepted accounting principles effective in the United
States (“GAAP”) applied on a consistent basis throughout the periods indicated
and consistent with each other, except as noted and except for the absence of
footnotes in the case of the unaudited interim Company Financial Statements. The
Company Financial Statements fairly present, in all material respects, the
consolidated financial position, results of operations and cash flows of the
Company and its Subsidiaries as of the dates and for the periods indicated
therein, subject, in the case of the unaudited interim financial statements, to
normal year-end adjustments. The Company’s revenue recognition policy complies
with GAAP.

 

(b)                                 The Company and each of its Subsidiaries has
in place systems and processes that are (i) designed to (A) provide reasonable
assurances regarding the reliability of the Company Financial Statements and
(B) accumulate and communicate to the Company’s principal executive officer and
principal financial officer in a timely manner the type of information that is
required to be disclosed in the Company Financial Statements, and (ii) customary
and adequate for a company at the same stage of development as the Company.
Neither the Company nor any of its Subsidiaries nor, to the Company’s knowledge,
any Employee, auditor, accountant or representative of the Company or any of its
Subsidiaries has received or otherwise had or obtained knowledge of any
complaint, allegation, assertion or claim, whether written or oral, regarding
the inadequacy of such systems and processes or the accuracy of the Company
Financial Statements. To the Company’s knowledge, there have been no instances
of fraud, whether or not material, during any period covered by the Company
Financial Statements.

 

(c)                                  To the Company’s knowledge, no Employee has
provided or is providing information to any Governmental Entity regarding the
commission or possible commission of any crime or the violation or possible
violation of any Law applicable to the Company, any of its Subsidiaries or any
part of their respective operations. To the Company’s knowledge, none of the
Company, any of its Subsidiaries or any Employee, contractor, consultant,
subcontractor or agent of the Company or any of its Subsidiaries has discharged,
demoted, suspended, threatened, harassed or in any other manner discriminated
against an Employee in the terms and conditions of employment because of any act
of such Employee described in 18 U.S.C. Section 1514A(a).

 

(d)                                 During the periods covered by the Company
Financial Statements, the Company’s external auditor with respect to such
Company Financial Statements was independent of the Company and its management.
Schedule 3.7(d) lists each report by the Company’s external auditors to the
Company’s board of directors, or any committee thereof, or the Company’s
management concerning any of the following and pertaining to any period covered
by the Company Financial Statements:  critical accounting policies; internal
controls; significant accounting estimates or judgments; alternative accounting
treatments; and any

 

14

--------------------------------------------------------------------------------


 

required communications with the Company’s board of directors, or any committee
thereof, or with management of the Company.

 

(e)                                  The Company has not operated its and its
Subsidiaries’ businesses outside of the ordinary course of business since the
Balance Sheet Date.

 

3.8.                              No Undisclosed Liabilities. Neither the
Company nor any of the Company’s Subsidiaries has on the date of this
Agreement:  (i) any liability, indebtedness, obligation, expense, claim,
deficiency, guaranty or endorsement of any type, whether accrued, absolute,
contingent, matured, unmatured or other (whether or not required to be reflected
in the Company Financial Statements in accordance with GAAP but excluding future
obligations to perform pursuant to the terms of the Contracts in accordance with
the express terms of such Contracts), that (A) exceeds $100,000 and (B) has not
(1) been reflected in the Company Balance Sheet, (2) arisen in the ordinary
course of the Company’s business consistent with past practices or (3) as set
forth in this Agreement or any of the Transaction Agreements since the Balance
Sheet Date, or (ii) any “off-balance sheet arrangements” (as such term is
defined in Item 303(a)(4) of Regulation S-K promulgated under the Exchange Act).

 

3.9.                              Absence of Certain Changes.

 

(a)                                  No conditions, circumstances or facts
exist, and since the Balance Sheet Date, there have not been any events,
occurrences, changes, developments or circumstances, which would have a Company
Material Adverse Effect.

 

(b)                                 The Company and its Subsidiaries have not
since the Balance Sheet Date and prior to the date of this Agreement taken any
action of the type referred to in Section 5.1, except in the ordinary course of
business consistent with past practices.

 

3.10.                        Assets and Properties.

 

(a)                                  The Company and its Subsidiaries have
(i) good and valid title to all of their respective material assets and
properties (whether real, personal or mixed, or tangible or intangible)
(including all assets and properties recorded on the Company Balance Sheet,
other than assets and properties disposed of in the ordinary course of business
since the Balance Sheet Date) free and clear of any Liens, other than Permitted
Liens and (ii) valid leasehold interests in all of the assets and properties
which the Company or any of its Subsidiaries lease, except where the failure to
have such title or interest would not have a Company Material Adverse Effect.

(b)                                 The Company and its Subsidiaries do not own
any real property.

 

(c)                                  Schedule 3.10(c), contains a complete and
accurate list of all material real estate leased, subleased or occupied by the
Company or any of its Subsidiaries pursuant to a Lease as of the date of this
Agreement (the “Leased Premises”). The Company and its Subsidiaries enjoy
peaceful and undisturbed possession of all Leased Premises.

 

3.11.                        Intellectual Property. Except as would not have a
Company Material Adverse Effect:

 

15

--------------------------------------------------------------------------------


 

(a)                                  the Company and each of its Subsidiaries
owns or has a valid license or right to use all Company Intellectual Property
which it uses in the ordinary course of business;

 

(b)                                 the Company Intellectual Property is valid,
enforceable and subsisting and nothing has been done or omitted to be done which
may cause any of it to cease to be so;

 

(c)                                  no activities or services or processes of
the Company or any of its Subsidiaries infringe or have infringed any
Intellectual Property of any third party;

 

(d)                                 the Company or one of its Subsidiaries is
licensed or otherwise has the legal right to use all computer programs owned by
a third party which are used by the Company or any of its Subsidiaries in the
ordinary course of business (“Developed Software”);

 

(e)                                  The Company or one of its Subsidiaries owns
or has the legal right to use all computer programs designed, written, developed
or configured by, on behalf of, or for the use of, the Company or any of its
Subsidiaries which are used by it or any of its Subsidiaries in the ordinary
course of business, except for any Developed Software; and

 

(f)                                    the Company or one of its Subsidiaries
owns or otherwise has the legal right to use all information technology,
telecommunications, network and peripheral equipment used by the Company and any
of its Subsidiaries.

 

3.12.                        Contracts.

 

(a)                                  Schedule 3.12(a) lists all of the Material
Contracts binding on the Company, any of its Subsidiaries or the assets or
property of the Company or any of its Subsidiaries as of the date of this
Agreement (“Company Material Contracts”).

 

(b)                                 The Company and each of its Subsidiaries
(and, to the Company’s knowledge, each of the other party or parties thereto),
has performed all obligations required to be performed by it under each Company
Material Contract, except for any failure to perform that would not have a
Company Material Adverse Effect. No event has occurred or circumstance exists
with respect to the Company or any of its Subsidiaries or, to the Company’s
knowledge, with respect to rights of or against any other Person that (with or
without lapse of time or the giving of notice or both) does or may contravene,
conflict with or result in a violation or breach of or give the Company, any of
its Subsidiaries or any other Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity of, or to cancel, terminate or
modify, any Company Material Contract, except in each case as would not have a
Company Material Adverse Effect. No party to any Company Material Contract has
repudiated any material provision thereof or sought to terminate any Company
Material Contract. All Company Material Contracts are valid and binding on the
Company and its Subsidiaries and, to the Company’s knowledge, the other parties
thereto, and are in full force and effect, except made available in each case as
would not have a Company Material Adverse Effect. The Company has made available
to Parent true, accurate and complete copies of all Company Material Contracts.

 

(c)                                  (i) There are no “change of control” or
similar provisions or any obligations arising under any Company Material
Contract which are created, accelerated or triggered by the execution, delivery
or performance of this Agreement or any Transaction

 

16

--------------------------------------------------------------------------------


 

Agreement or the consummation of the Transactions and (ii) none of the
execution, delivery or performance of this Agreement or any Transaction
Agreement or consummation of the Transactions will, under the terms, conditions
or provisions of any Company Material Contract (A) result in any increase or
decrease in any payment or change in any material term or condition, (B) give
rise to any right of amendment, termination, cancellation or acceleration of any
right or obligation or to a loss of benefit or (C) grant any repayment or
repurchase rights to any Person, except any such provisions or obligations
which, individually or in the aggregate, would not have a Company Material
Adverse Effect.

 

(d)                                 Since the Balance Sheet Date, none of the
Company, its Subsidiaries or, to the Company’s knowledge, any Management Company
has waived, deferred or otherwise agreed to a reduction in fees under any
advisory agreement except in the ordinary course of business.

 

3.13.                        Change of Control Payments to Employees.
Schedule 3.13 sets forth (a) each plan or Contract of the Company or any of its
Subsidiaries pursuant to which more than $100,000 may become payable (whether
currently or in the future) to any Employee as a result of or in connection with
the Merger or any of the other transactions contemplated by this Agreement or
the Transaction Agreements and (b) a summary of the nature and amounts that
may become payable pursuant to each such plan or Contract.

 

3.14.                        Interested Party Transactions.

 

(a)                                  To the Company’s knowledge, no officer or
director of the Company or any of its Subsidiaries (nor any ancestor, sibling,
descendant or spouse of any of such Persons, or any trust, partnership or
corporation in which any of such Persons has an economic interest in excess of
five percent (5%) of the ownership interests therein), has, directly or
indirectly, (i) an economic interest in any Person which at any time since
January 1, 2005 has furnished or sold services or products that the Company or
any of its Subsidiaries furnishes or sells, or proposes to furnish or sell,
(ii) an economic interest in any Person that purchases from or sells or
furnishes to, the Company or any of its Subsidiaries, any goods or services or
(iii) a beneficial interest in any Contract to which the Company or any of its
Subsidiaries is a party or by which they or their properties are bound;
provided, however, that ownership of debt or equity interests not exceeding one
percent (1%) of the outstanding voting stock of an entity shall not be deemed an
“economic interest in any entity” for purposes of this Section 3.14.

 

(b)                                 There are no receivables of the Company or
any of its Subsidiaries owing by any Employee or any consultant to the Company
or any of the Company’s Subsidiaries (or any ancestor, sibling, descendant, or
spouse of any such Persons, or any trust, partnership, or corporation in which
any of such Persons has an economic interest), other than advances in the
ordinary and usual course of business for reimbursable business expenses (as
determined in accordance with the Company’s established employee reimbursement
policies and consistent with past practice). None of the Stockholders has agreed
to, or assumed, any obligation or duty to guaranty or otherwise assume or incur
any obligation or liability of the Company or any of its Subsidiaries.

 

3.15.                        Compliance with Laws. (a) The Company, each of its
Subsidiaries and, to the Company’s knowledge, each Management Company is and,
since January 1, 2005 has been, in

 

17

--------------------------------------------------------------------------------


 

material compliance with all Applicable Laws. None of the Company, its
Subsidiaries or, to the Company’s knowledge, any Management Company has received
any written notice since January 1, 2005 (i) of any non-routine administrative,
civil or criminal investigation or audit (other than Tax audits) by any
Governmental Entity relating to the Company, any of its Subsidiaries or, to the
Company’s knowledge, any Management Company or (ii) from any Governmental Entity
alleging that the Company, any of its Subsidiaries or, to the Company’s
knowledge, any of the Management Companies are not in material compliance with
any Applicable Law or Judgment.

 

(b)                                 Each of the Company, its Subsidiaries and,
to the Company’s knowledge, the Management Companies has in effect all permits,
licenses, grants, authorizations, easements, certificates, approvals, orders and
franchises (collectively, “Permits”) necessary for it to own, lease or otherwise
hold and operate its properties and assets and to carry on its businesses and
operations as now conducted. There are no defaults (with or without notice or
lapse of time or both) under, violations of, or events giving rise to any right
of termination, amendment or cancellation of, any such Permits.

 

(c)                                  The financial statements for the Company
Funds for all periods ending after January 1, 2005 have been prepared in all
material respects in accordance with GAAP (except as otherwise disclosed
therein). Such financial statements for the Company Funds fairly present, in all
material respects, the results of operations and changes in net assets of each
such Company Fund for the respective periods indicated, subject, in the case of
unaudited financial statements for the Company Funds, to the absence of
footnotes and normal year-end audit adjustments.

 

(d)                                 Each Subsidiary of the Company and, to the
Company’s knowledge, each Management Company as of the date of this Agreement
identified in Schedule 3.15(d) is, and at all times required by Applicable Law
has been, (i) duly registered as an investment adviser under the Advisers Act
or, in the case of Asset Alliance International (UK) Ltd. or Wessex Asset
Management Limited, is an authorized person for the purposes of section 19 of
the UK Financial Services and Markets Act 2000 and (ii), duly registered,
licensed or qualified as an investment adviser (or similar entity) in each state
or any other jurisdiction where the conduct of its business requires such
registration, licensing or qualification, except where the failure to be so duly
registered, licensed or qualified would not reasonably be expected to have a
Company Material Adverse Effect. The Company is not, and none of its
Subsidiaries or, to the Company’s knowledge, any Management Company as of the
date of this Agreement that is not identified in Schedule 3.15(d), is an
“investment adviser” (or similar entity) required to register under the Advisers
Act or any other Applicable Law or is an “investment company” required to
register under the Investment Company Act. The Company, each of its Subsidiaries
(other than Asset Alliance International (UK) Ltd.) and, to the Company’s
knowledge, each Management Company identified in Schedule 3.15(d) (other than
Wessex Asset Management Limited) is in compliance in all material respects with
Rule 206(4)-7 under the Advisers Act.

 

(e)                                  Each Subsidiary of the Company and, to the
Company’s knowledge, each Management Company as of the date of this Agreement
identified in Schedule 3.15(e) is, and at all times required by Applicable Law
has been, duly registered, licensed or qualified as a broker or dealer in each
jurisdiction where the conduct of its business required such registration,

 

18

--------------------------------------------------------------------------------


 

licensing or qualification. The Company is not, and none of any of its
Subsidiaries or, to the Company’s knowledge, any Management Company as of the
date of this Agreement that are not identified in Schedule 3.15(e) is required
to be registered, licensed or qualified as a broker or dealer under any
Applicable Law.

 

(f)                                    Each of the Company’s Subsidiaries and,
to the Company’s knowledge, Management Company as of the date of this Agreement,
identified in Schedule 3.15(f) is, and at all times required by Applicable Law,
has been duly registered, licensed or qualified as a commodity pool operator,
futures commission merchant, commodity trading advisor, bank, trust company,
real estate broker, insurance company, insurance broker or transfer agent in
each jurisdiction where the conduct of its business required such registration,
licensing or qualification. No other Subsidiary of the Company or, to the
Company’s knowledge, Management Company as of the date of this Agreement, is
required to be so registered, licensed or qualified.

 

(g)                                 (i) None of the Company, any of its
Subsidiaries, or, to the Company’s knowledge, any Management Company or
“affiliated person” (as defined in the Investment Company Act) thereof is
ineligible pursuant to Section 9(a) or 9(b) of the Investment Company Act to
serve in any capacity referred to in Section 9(a) thereof to a registered
investment company and (ii) none of the Company, any of its Subsidiaries, or, to
the Company’s knowledge, any Management Company, or, to the Company’s knowledge,
any Associated Person of any thereof is ineligible pursuant to Section 203 of
the Advisers Act or Section 15(b) of the Exchange Act to serve as a registered
investment adviser or as an Associated Person of a registered investment
adviser.

 

(h)                                 (i) Each of the Company, the Company’s
Subsidiaries and the Company Public Funds has filed all registrations, reports,
prospectuses, proxy statements, statements of additional information, financial
statements, sales literature, statements, notices and other filings required to
be filed by it with any Governmental Entity, including all amendments or
supplements to any of the above since January 1, 2005 (the “Filings”); (ii) each
of the Filings when filed complied with the requirements of Applicable Law; and
(iii) no Filing when filed contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were or are made, not misleading.

 

(i)                                     Except for routine examinations
conducted by any Governmental Entity in the ordinary course of business of the
Company, its Subsidiaries, Management Companies or Company Funds, as applicable,
since January 1, 2005 (i) to the Company’s knowledge, no Governmental Entity has
initiated any Legal Action relating to the business of the Company, any of its
Subsidiaries or any Company Fund and (ii) none of the Company, any of its
Subsidiaries or Company Funds has received any written notice or communication
(A) of any unresolved violation or exception by any Governmental Entity with
respect to any report or statement by any Governmental Entity relating to any
examination of the Company, any of its Subsidiaries or any Company Fund,
(B) threatening to revoke or condition the continuation of any Permit or
(C) restricting or disqualifying its activities (except for restrictions
generally imposed by rule, regulation or administrative policy on similarly
regulated Persons generally).

 

19

--------------------------------------------------------------------------------


 

3.16.                        Litigation. (a) There is no Legal Action pending
or, to the Company’s knowledge, threatened against the Company or any of its
Subsidiaries, any of their respective properties or assets or, to the Company’s
knowledge, any of their respective Employees, nor, to the Company’s knowledge,
is there any reasonable basis therefor. None of the Company, any of its
Subsidiaries or their respective properties is subject to any order that
materially impairs the Company’s or such Subsidiary’s ability to operate.
Schedule 3.16(a) lists each Legal Action that has ever been commenced by or
against the Company or any of its Subsidiaries and includes a brief description
of each such Legal Action and the status or outcome thereof of each such Legal
Action.

 

(b)                                 To the Company’s knowledge, there is no
Legal Action pending or threatened against or affecting any Company Private
Fund, or its officers, directors or employees or any facts or circumstances that
would reasonably be expected to result in any claims against, or liabilities of,
the Company, any of its Subsidiaries or any Company Private Fund, or that in any
manner challenges or seeks to prevent, alter or materially delay the Merger. To
the Company’s knowledge, none of the Company Private Funds or their offices,
directors or employees (in their capacities as such) is operating under or is
subject to any order, writ, judgment, injunction or decree of any Governmental
Entity.

 

3.17.                        Insurance. Schedule 3.17 sets forth as of the date
of this Agreement all insurance policies and fidelity bonds covering the assets,
business, equipment, properties, operations or Employees of the Company or any
of its Subsidiaries, including the type of coverage, the carrier, the amount of
coverage, the term and the annual premiums of such policies. There is no claim
by the Company or any of its Subsidiaries or any Affiliate thereof pending under
any of such policies or bonds as to which coverage has been questioned, denied
or disputed or that the Company has a reason to believe will be denied or
disputed by the underwriters of such policies or bonds. There is no pending
claim that will exceed the policy limits. All premiums due and payable under all
such policies and bonds have been paid (or if installment payments are due, will
be paid if incurred prior to the Closing) and the Company and its Subsidiaries
are otherwise in material compliance with the terms of such policies and bonds.
The Company has no knowledge of a threatened termination of, or premium increase
with respect to, any of such policies. None of the Company or any of its
Subsidiaries has ever maintained, established, sponsored, participated in or
contributed to any self-insurance plan or program.

 

3.18.                        Environmental Matters. Neither the Company nor any
of its Subsidiaries has any material Liability under any applicable
Environmental Law or under any Contract with respect to or as a result of the
presence, discharge, generation, treatment, storage, handling, removal,
disposal, transportation or Release of any Hazardous Material.

 

3.19.                        Brokers’ and Finders’ Fees. Neither the Company nor
any of its Subsidiaries has incurred, or will incur, directly or indirectly, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement, the Merger or any other transaction
contemplated hereby or by the Transaction Agreements.

 

20

--------------------------------------------------------------------------------


 

3.20.                        Employment Matters.

 

(a)                                  Neither the Company nor any of its
Subsidiaries is a party to any Contract regarding collective bargaining or other
Contract with or to any labor union or association representing any employee of
the Company or any of its Subsidiaries, nor does any labor union or collective
bargaining agent represent any employee of the Company or any of its
Subsidiaries. To the Company’s knowledge, no Contract regarding collective
bargaining has been requested by, or is under discussion between management of
the Company or any of its Subsidiaries (or any management group or association
of which the Company or any of its Subsidiaries is a member or otherwise a
participant) and, any group of employees of the Company or any of its
Subsidiaries nor are there any representation proceedings or petitions seeking a
representation proceeding presently pending against the Company or any of its
Subsidiaries with any labor relations tribunal, nor are there any other current
activities to organize any employees of the Company or any of its Subsidiaries
into a collective bargaining unit. There are no unfair labor practice charges or
complaints pending or, to the Company’s knowledge, threatened against the
Company or any of its Subsidiaries that would have a Company Material Adverse
Effect. During the past three years there has not been any labor strike,
slow-down, work stoppage or arbitration involving the Company or any of its
Subsidiaries, and no such labor strike, slow-down, work stoppage or arbitration
is now pending or, to the Company’s knowledge, threatened against the Company of
any of its Subsidiaries. There are no claims for indemnification or expense
reimbursement by or in respect of any current or former officer, director or
agent of the Company or any of its Subsidiaries nor, to the knowledge of the
Company, is there any basis for such a claim.

 

(b)                                 Schedule 3.20(b) sets forth each Company
Employee Plan. Neither the Company nor any of its Subsidiaries has any stated
plan, intention or commitment to establish any new Company Employee Plan, to
modify any Company Employee Plan (except to the extent required by Law or to
conform any such Company Employee Plan to the requirements of any Applicable
Law, in each case as previously disclosed to Parent in writing), or to enter
into or terminate any Company Employee Plan.

 

(c)                                  The Company has delivered or made available
to Parent (i) correct and complete copies of each Company Employee Plan,
including all amendments thereto, (ii) the three (3) most recent annual reports
(Series 5500 and all schedules thereto), if any, required under ERISA or the
Code in connection with each Company Employee Plan or related trust and (iii) if
any Company Employee Plan is funded, the most recent annual and periodic
accounting of Company Employee Plan assets.

 

(d)                                 The Company and each of its Subsidiaries has
performed in all material respects all obligations required to be performed by
it under each Company Employee Plan and each Company Employee Plan has been
established, maintained and operated in accordance with its terms and in
compliance with all Applicable Law, including ERISA and the Code. Each Company
Employee Plan intended to qualify under Section 401(a) of the Code and each
trust intended to qualify under Section 501(a) of the Code is so qualified and
has either received a favorable determination letter or opinion letter from the
IRS with respect to such Company Employee Plan as to its qualified status under
the Code, and nothing has occurred since the date of the last such determination
as to each Company Employee Plan which has resulted or is likely to result in
the revocation of such determination or which requires or could require action
under the compliance resolution programs of the IRS to preserve such
qualification. There are no

 

21

--------------------------------------------------------------------------------


 

actions, suits or claims pending, or, to the knowledge of the Company,
threatened or anticipated (other than routine claims for benefits) against any
Company Employee Plan or fiduciary thereto or against the assets of any Company
Employee Plan. Each Company Employee Plan can be amended, terminated or
otherwise discontinued after the Effective Time in accordance with its terms,
without liability to the Company, any of its Subsidiaries, Parent or any of its
ERISA Affiliates (other than ordinary administration expenses typically incurred
in a termination event). There are no audits, inquiries investigations or
proceedings pending or, to the knowledge of the Company, threatened by the IRS,
DOL or other Governmental Entity with respect to any Company Employee Plan. All
annual reports and other filings required by the DOL or the IRS to be made with
respect to each Company Employee Plan have been timely made.

 

(e)                                  None of the Company, any of its
Subsidiaries or any ERISA Affiliate now, or has ever, maintained, established,
sponsored, participated in, or contributed to, any plan that is subject to
Title IV of ERISA or Section 412 of the Code. None of the Company, any of its
Subsidiaries or any ERISA Affiliate has incurred, nor do they reasonably expect
to incur, any liability with respect to any transaction described in
Section 4069 of ERISA. No Company Employee Plan is a multiple employer plan as
defined in Section 210 of ERISA.

 

(f)                                    At no time has the Company, any of its
Subsidiaries or any ERISA Affiliate contributed to or been requested to
contribute to any “multiemployer plan,” as defined in Section 3(37) of ERISA.

 

(g)                                 No Company Employee Plan provides, or has
any liability to provide, life insurance, medical or other employee welfare
benefits to any Employee upon his or her retirement or termination of employment
for any reason, except as may be required by Law.

 

(h)                                 The execution and delivery by the Company of
this Agreement and any Transaction Agreement to which the Company is a party,
and the consummation of the transactions contemplated hereby and thereby, will
not conflict with or result in any violation of or default under (with or
without notice or lapse of time, or both), or give rise to a right of
termination, cancellation, modification or acceleration of any obligation or
loss of any benefit under, any Company Employee Plan, trust or loan that could
reasonably be expected to result in any payment (whether of severance pay or
otherwise), acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits with respect to any
Employee.

 

(i)                                     The Company does not have and has not in
the past seven years had any Client that (i) is an employee benefit plan, as
defined in Section 3(3) of ERISA, or retirement account or other plan that is or
elects to be subject to Title I of ERISA or is or elects to be subject to
Section 4975 of the Code; (ii) is a Person the assets of which are treated as
including the assets of any plan described in clause (i) by application of
Section 3(42) of ERISA and/or 29 C.F.R. § 2510.3-101; (iii) is a plan or entity
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (a “Similar Law”); or (iv) a
Person acting on behalf of such a plan (each such Client, plan, entity, or other
person described in clauses (i) - (iv) is referred to as an “ERISA Client”).

 

22

--------------------------------------------------------------------------------


 

(j)                                     The Company has complied with the
applicable requirements of ERISA, the Code and Similar Laws with respect to each
ERISA Client. Neither the Company or any Subsidiary of the Company nor any of
their respective employees nor any Person acting on its behalf, with respect to
an ERISA Client, has (i) breached any applicable fiduciary duty under Part 4 of
Title I of ERISA which could subject it or them to liability under Sections 405
or 409 of ERISA, (ii) engaged in any “prohibited transaction” within the meaning
of Section 4975 of the Code or ERISA for which no exemption exists under
Section 4975 of the Code and ERISA, (iii) incurred (and there is no pending or
threatened proceeding which could result in the incurrence or imposition of) any
penalty, excise tax, fee, disqualification or other similar result arising in
connection with or with respect to any ERISA Client or former client that would
qualify as an ERISA Client if it were a current client, (iv) filed or been asked
to assist in a filing under the “Voluntary Fiduciary Correction Program of the
Department of Labor” described in 71 Fed. Reg. 20,261 (April 19, 2006) or any
predecessor to that program, or (v) knowingly violated, been found by a court of
competent jurisdiction to have violated, or been accused by any state or federal
agency of violating any fiduciary obligation to an ERISA Client.

 

(k)                                  No basis exists such that the Company, any
of its Subsidiaries or any of their respective employees could reasonably be
expected to become subject to disqualification from holding “certain positions”
pursuant to Section 411 of ERISA or any similar provision of other Law, or
subject to disqualification as a “qualified professional asset manager” within
the meaning of DOL prohibited transaction class exemption 84-14 by reason of
Section I(e) or Section I(g) of said exemption, and the consummation of the
transactions contemplated by this Agreement will not cause Parent or any of its
Affiliates to become subject to any such disqualification.

 

(l)                                     No employee of the Company or any of its
Subsidiaries is receiving benefits pursuant to workers’ compensation legislation
or is on leave of absence, including any leave of absence by reason of
disability or pursuant to the Family and Medical Leave Act of 1993 or the
Uniformed Services Employment and Reemployment Rights Act of 1994. No present or
former employee or consultant of the Company or of any Subsidiaries of the
Company, and no present or former spouse or child of any such individual, is
receiving benefits under any Company Employee Plan pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or is entitled to elect
COBRA coverage under any Company Employee Plan as a result of an event occurring
prior to the date of this Agreement.

 

(m)                               Each International Plan has been maintained in
substantial compliance with its terms and with the requirements prescribed by
any and all applicable statutes, orders, rules and regulations (including any
special provisions relating to qualified plans where such International Plan was
intended so to qualify) and has been maintained in good standing with applicable
regulatory authorities. There has been no amendment to, written interpretation
of or announcement (whether or not written) by the Company or any of its
Subsidiaries relating to, or change in employee participation or coverage under,
any International Plan that would increase materially the expense of maintaining
such International Plan above the level of expense incurred in respect thereof
for the most recent fiscal year ended prior to the date hereof. According to the
actuarial assumptions and valuations most recently used for the purpose of
funding each International Plan (or, if the same has no such assumptions and
valuations or is unfunded, according to actuarial assumptions and valuations in
use by the Pension Benefit

 

23

--------------------------------------------------------------------------------


 

Guaranty Corporation on the date hereof), the total amount or value of the funds
available under such Plan to pay benefits accrued thereunder or segregated in
respect of such accrued benefits, together with any reserve or accrual with
respect thereto, exceeded the present value of all benefits (actual or
contingent) accrued as of such date of all participants and past participants
therein in respect of which the Company or any of its Subsidiaries has or would
have after the Effective Time any obligation.

 

3.21.                        Tax Matters.

 

(a)                                  The Company and each of its Subsidiaries
has filed all material Tax Returns required to be filed by it (“Company Tax
Returns”). All such Company Tax Returns were correct and complete in all
material respects. All Company Tax Returns have been timely filed with the
appropriate tax authorities in all jurisdictions in which such Company Tax
Returns are or were required to be filed or requests for extensions have been
timely filed and any such extensions have been granted and have not expired.

 

(b)                                 All Taxes due and owing by the Company and
each of its Subsidiaries (whether or not shown on any Company Tax Return) have
been paid or adequate reserves therefor have been established on the Company
Balance Sheet in accordance with GAAP.

 

(c)                                  The Company each of its Subsidiaries has
timely withheld proper and accurate amounts from their employees, customers,
shareholders, creditors and others from whom they are or were required to
withhold Taxes in compliance with all Applicable Laws and has timely paid all
such withheld amounts to the appropriate taxing authorities.

 

(d)                                 All Taxes due with respect to any completed
and settled audit, examination or deficiency Action with any taxing authority
for which the Company or any of its Subsidiaries are liable have been paid in
full.

 

(e)                                  No taxing authority has given written
notice of the commencement of any audit, examination or deficiency Action
pending or threatened with respect to any Taxes that have not been resolved and
paid. The Company has delivered to Parent correct and complete copies of all
examination reports, closing agreements and statements of deficiencies assessed
against or agreed to by the Company or any of its Subsidiaries filed or received
since December 31, 2003.

 

(f)                                    Neither the Company nor any of its
Subsidiaries has consented in writing to extend the statutory period of
limitations applicable to any claim for, or the period for the collection or
assessment of, Taxes of the Company or any of its Subsidiaries due for any
taxable period.

 

(g)                                 Neither the Company nor any of its
Subsidiaries has received written notice of any claim by any taxing authority in
a jurisdiction where such Company or Subsidiary does not file Company Tax
Returns that such Company or Subsidiary is or may be subject to taxation by that
jurisdiction.

 

(h)                                 No Liens for Taxes exist with respect to any
of the assets or properties of the Company or any of its Subsidiaries, except
for Permitted Liens.

 

24

--------------------------------------------------------------------------------


 

(i)                                     Neither the Company nor any of its
Subsidiaries are liable, nor does the Company nor any of its Subsidiaries have
any potential liability, for the Taxes of another taxpayer (other than the
Company or any of its Subsidiaries) (i) under any applicable Tax Law, (ii) as a
transferee or successor, or (iii) by Contract, indemnity or otherwise.

 

(j)                                     Neither the Company nor any of its
Subsidiaries is a party to or bound by any Tax indemnity agreement, Tax sharing
agreement or Tax allocation agreement.

 

(k)                                  Neither the Company nor any of its
Subsidiaries is a party to any Contract, plan, understanding or other
arrangement which, individually or collectively with respect to any Person,
could give rise to the payment of any amount that would not be deductible by the
Company or any of its Subsidiaries by reason of Section 280G of the Code (or any
corresponding provision of U.S. or non-U.S. federal, state and local Tax law) as
a result of the Transactions.

 

(l)                                     The Company and its Subsidiaries have
collected all sales, use and value added Taxes required to be collected, and has
remitted, or will remit within the time and in the manner prescribed by law,
such amounts to the appropriate taxing authority and has furnished properly
completed exemption certificates for all exempt transactions.

 

(m)                               Neither the signing of this Agreement nor
Closing will give rise to or result in a material liability for Tax for Parent
or the Surviving Corporation.

 

(n)                                 Neither the Company nor any of its
Subsidiaries has any liability for corporate income, franchise or similar Tax in
any jurisdiction based on or measured by income or gain for any period in which
the Company or such Subsidiary filed Tax reports in such jurisdiction on the
basis that it was a partnership or other pass-through entity for Tax purposes so
that the incidence of such Tax was properly imposed on the partner or holder of
an interest in the pass-through entity, as the case may be.

 

(o)                                 Neither the Company nor any of its
Subsidiaries has engaged in any transaction that is (i) a registration
obligation with respect to any Person under Section 6111 of the Code or the
regulations thereunder, (ii) a list maintenance obligation with respect to any
Person under Section 6112 of the Code or the regulations thereunder, (iii) a
disclosure obligation as a “reportable transaction” under Section 6011 of the
Code and the regulations thereunder, or (iv) any similar obligation under any
predecessor or successor law or regulation or comparable provision of state or
local law.

 

(p)                                 In the past five years, neither the Company
nor any of its Subsidiaries is, or has been, a U.S. real property holding
company (as defined in Section 897(c)(2) of the Code) during the applicable
period specified in Section 897(c)(1)(A)(ii) of the Code.

 

(q)                                 In the past five years, neither the Company
nor any of its Subsidiaries has ever been either a “controlled corporation” or a
“distributing corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) with respect to a transaction that was described in, or intended to
qualify as a Tax-free transaction pursuant to Section 355 of the Code.

 

(r)                                    Since December 31, 2004, each plan,
program, arrangement or agreement that constitutes in any part a nonqualified
deferred compensation plan within the meaning of

 

25

--------------------------------------------------------------------------------


 

Section 409A of the Code has been operated and maintained in accordance with the
requirements of IRS Notice 2005-1 and a good faith, reasonable interpretation of
Section 409A of the Code with respect to amounts deferred (within the meaning of
Section 409A of the Code) after December 31, 2004.

 

(s)                                  Each grant of a Company Option was duly
authorized no later than the date on which the grant of such Company Option was
by its terms to be effective by all necessary corporate action, including, as
applicable, approval by the Company Board (or a duly constituted and authorized
committee thereof), or a duly authorized delegate thereof, and any required
stockholder approval by the necessary number of votes or written consents, and
the award agreement governing such grant (if any) was duly executed and
delivered by each party thereto no later than the date of grant and each such
grant was made in accordance with the terms of the Company Option Plan and
Applicable Law. The per share exercise price of each Company Option was not less
than the “fair market value” of a share of Company Common Stock on the
applicable “date of grant” as such terms are defined in Sections 421 and 422 or
Section 409A of the Code, as applicable. Each such grant was properly accounted
for in all material respects in accordance with GAAP in the financial statements
(including the related notes) of the Company and Applicable Law.

 

3.22.                        Company Public Funds.

 

(a)                                  Schedule 3.22(a) sets forth a complete and
correct list, as of the date of this Agreement, of each Company Public Fund.
Each Company Public Fund is, and at all times required under Applicable Law has
been, duly registered with all applicable Governmental Entities as an investment
company.

 

(b)                                 Each Company Public Fund that is a juridical
entity is (i) duly organized, validly existing and, with respect to
jurisdictions that recognize the concept of “good standing,” in good standing
under the laws of the jurisdiction of its organization, and (ii) has the
requisite corporate, trust, company or partnership power and authority to own
its properties and to carry on its business as currently conducted, and is
qualified to do business in each jurisdiction where it is required to be so
qualified under Applicable Law.

 

(c)                                  The Company, each of its Subsidiaries and,
to the Company’s knowledge, each Management Company that acts as investment
adviser or sub-adviser to a Company Public Fund has a written Investment
Advisory Contract pursuant to which such Person serves as investment adviser or
sub-adviser to such Company Public Fund.

 

(d)                                 Each Company Public Fund (including, to the
Company’s knowledge, any Management Company) currently is, and has been since
January 1, 2005, operated in compliance with Applicable Law and with its
respective investment objectives, policies and restrictions, as set forth in the
applicable prospectus and registration statement for such Company Public Fund.

 

3.23.                        Company Private Funds.

 

(a)                                  Schedule 3.23(a) sets forth a correct and
complete list of each of the Company Private Funds. None of the Company or its
Subsidiaries acts as investment adviser, investment sub-adviser, general
partner, managing member, manager or sponsor to any pooled

 

26

--------------------------------------------------------------------------------


 

investment vehicle other than one or more of the Company Funds. To the Company’s
knowledge, no Company Private Fund is, or at any time since January 1, 2005 was,
required to register as an investment company or other investment vehicle under
the Investment Company Act or the comparable regulatory regime of any other
jurisdiction.

 

(b)                                 Each Company Private Fund possesses all
Permits necessary to entitle it in all material respects to carry on its
business as it is now conducted. Each Company Private Fund is duly qualified,
licensed or registered to do business in each jurisdiction where it is required
to do so under Applicable Law, except where failure to be so duly organized,
validly existing and in good standing would not reasonably be expected to have a
Company Material Adverse Effect. All outstanding shares or units of each Company
Private Fund have been issued and sold by such Company Private Fund in
compliance with Applicable Law.

 

3.24.                        Certain Payments. Neither the Company, any of its
Subsidiaries, any Company Fund managed by such Subsidiary or, to the Company’
knowledge, any Management Company or Company Fund managed by any Management
Company, nor, to the Company’s knowledge, any of their respective directors,
officers, employees, agents, or representatives, or any other Person associated
with or acting for or on behalf of the Company, any Subsidiary of the Company or
any Company Fund, has directly or indirectly in relation to the business of the
Company, its Subsidiaries and the Management Companies (a) made a contribution,
bribe, rebate, payoff, influence payment, kickback, or other payment to any
Person, private or public, regardless of form, whether in money, property, or
services, (i) to obtain favorable treatment in securing business, (ii) to pay
for favorable treatment for business secured, (iii) to obtain special
concessions or for special concessions already obtained, for or in respect of
the Company, any of its Subsidiaries, any Company Fund or any Affiliate of the
Company, or (iv) in violation of Applicable Law, or (b) established or
maintained any fund or asset that has not been recorded in the books and records
of the Company, its Subsidiaries or Management Companies, as applicable.

 

3.25.                        Privacy. The Company, its Subsidiaries and the
Company Funds (to the Company’s knowledge, with respect to any Company Fund
managed by a Management Company) are currently, and during the past five years
have been, operating in compliance with all applicable U.S. federal and state
privacy laws, including, without limitation, Title V of the Gramm-Leach-Bliley
Act, and any and all applicable regulations implementing such Act.

 

3.26.                        Indemnification. Other than pursuant to its
certificate of incorporation or bylaws, neither the Company nor any of its
Subsidiaries is a party to any material indemnification agreement with any of
its present or former managers, officers, directors, employees or other Persons
who serve or served in any other official capacity with the Company, any
Subsidiary of the Company or any other enterprise at the request of the Company
(each, a “Company Covered Person”), and there are no claims for which any
Company Covered Person would be entitled to indemnification by the Company or
any of its Subsidiaries if such provisions were deemed in effect.

 

27

--------------------------------------------------------------------------------


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Subject to such exceptions as are disclosed in the disclosure letter dated the
date hereof and delivered herewith to the Company (the “Parent Schedules”)
referencing the appropriate Section or subsection of this Article IV or
otherwise readily apparent as responsive to any other Section of this
Article IV, Parent and Merger Sub hereby represent and warrant to the Company as
of the date hereof and as of the Closing as follows:

 

4.1.                              Organization of Parent and Merger Sub. Parent
is a corporation duly organized, validly existing and in good standing under the
Laws of the State of Delaware. Merger Sub is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Each of Parent and Merger Sub has all requisite power and authority to own its
properties and to carry on its business as now being conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the conduct of its business or the ownership, leasing, holding or use of its
properties makes such qualification necessary, except such jurisdictions where
the failure to be so qualified or licensed or in good standing would not
reasonably be expected to have a material adverse effect on the ability of
Parent or Merger Sub to perform its obligations pursuant to this Agreement and
the Transaction Agreements and to consummate the Merger and the transactions
contemplated hereby and thereby in a timely manner (a “Parent Material Adverse
Effect”).

 

4.2.                              Subsidiaries. Except for Merger Sub, Parent
does not own, directly or indirectly, any capital stock of or any other Equity
Securities in, or control, directly or indirectly, any other Person or any
Subsidiary, and Parent is not directly or indirectly, a party to, member of or
participant in any partnership, joint venture or similar business entity.

 

4.3.                              Capitalization.

 

(a)                                  Schedule 4.3(a) sets forth (i) the
authorized Equity Securities of Parent, which consist solely of Parent Common
Stock and Parent Preferred Stock, (ii) the number of Equity Securities of Parent
that are issued and outstanding, (iii) the number of Equity Securities held in
treasury, and (iv) the number of Equity Securities of Parent that are reserved
for issuance, in each case, as of the date hereof.

 

(b)                                 All of the outstanding shares of Parent
Common Stock are duly authorized, validly issued, fully paid and non-assessable
and were not issued in violation of, and are not subject to, any preemptive
rights. Except for the rights granted under this Agreement, there are no
outstanding options, warrants, calls, demands, stock appreciation rights,
Contracts or other rights of any nature to purchase, obtain or acquire or
otherwise relating to, or any outstanding securities or obligations convertible
into or exchangeable for, or any voting agreements with respect to, any shares
of Parent Capital Stock or any other securities of Parent.

 

(c)                                  As of the Closing, the Parent Shares to be
issued pursuant to this Agreement will be duly authorized and when issued and
delivered in accordance with the terms of this Agreement will be validly issued,
fully paid, non-assessable, free and clear of all Liens of any kind, and not
issued in violation of, and not subject to, any preemptive right.

 

28

--------------------------------------------------------------------------------


 

(d)                                 Schedule 4.3(d) sets forth (i) the
authorized Equity Securities of Merger Sub, (ii) the number of Equity Securities
of Merger Sub that are issued and outstanding, (iii) the number of Equity
Securities held in treasury, and (iv) the number of Equity Securities of Merger
Sub that are reserved for issuance, in each case, as of the date hereof and as
of the Closing Date.

 

(e)                                  All of the outstanding shares of common
stock of Merger Sub are duly authorized, validly issued, fully paid and
non-assessable and were not issued in violation of, and are not subject to, any
preemptive rights. Except for the rights granted under this Agreement, there are
no outstanding options, warrants, calls, demands, stock appreciation rights,
Contracts or other rights of any nature to purchase, obtain or acquire or
otherwise relating to, or any outstanding securities or obligations convertible
into or exchangeable for, or any voting agreements with respect to, any shares
of capital stock of Merger Sub or any other securities of Merger Sub.

 

4.4.                              Authority.

 

(a)                                  Each of Parent and Merger Sub has all
requisite corporate power and authority to execute and deliver this Agreement
and each of the Transaction Agreements to be executed and delivered by it and,
subject to Section 4.6, to perform all of its obligations under this Agreement
and each of the Transaction Agreements. The execution, delivery and performance
by each of Parent and Merger Sub of this Agreement and each of the Transaction
Agreements to which it is a party and the consummation of the transactions
contemplated to be performed by it under this Agreement and the Transaction
Agreements to which it is a party have been, subject to Section 4.6, duly
authorized by all necessary and proper corporate action on the part of each of
Parent and Merger Sub.

 

(b)                                 This Agreement and each of the Transaction
Agreements to be executed and delivered by each of Parent and Merger Sub will be
duly executed and delivered by Parent and Merger Sub and, when so executed and
delivered, will constitute the legal, valid and binding obligation of each of
Parent and Merger Sub, enforceable against them in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or affecting
the enforcement of creditors’ rights in general and by general principles of
equity.

 

4.5.                              No Conflict. Assuming that the matters
referred to in Section 4.6 are satisfied, none of the execution, delivery or
performance by Parent or Merger Sub of this Agreement or any of the Transaction
Agreements or the consummation by Parent or Merger Sub of the Transactions does
or will, with or without the giving of notice or the lapse of time or both,
(a) result in the creation of any Lien upon any of the properties or assets of
Parent or Merger Sub (except for Permitted Liens) or (b) conflict with, or
result in a breach or violation of or a default under, or give rise to a right
of amendment, termination, cancellation or acceleration of any obligation or to
a loss of a benefit under (i) Parent’s or Merger Sub’s Certificate of
Incorporation or Bylaws, (ii) any Material Contract of Parent or Merger Sub or
(iii) any Law, License or Permit or other requirement to which Parent or Merger
Sub or any of their respective properties or assets are subject, except, in the
case of (a), (b)(ii) or (b)(iii) for those which would not have a Parent
Material Adverse Effect.

 

29

--------------------------------------------------------------------------------


 

4.6.                              Consents. No consent, waiver, approval, order
or authorization of, or registration, declaration or filing with, or notice to
any Governmental Entity or other Person is required by, or with respect to,
Parent or Merger Sub in connection with the execution and delivery of this
Agreement and the Transaction Agreements to which Parent or Merger Sub is a
party or the consummation of the transactions contemplated hereby and thereby,
or for any Contract of Parent or Merger Sub to remain in full force and effect
without limitation, modification or alteration after the Effective Time so as to
preserve all material rights of and benefits to, Parent and Merger Sub, as the
case may be, under such Contracts from the Effective Time, except for (i) the
approval of the stockholders of Parent and Merger Sub; (ii) the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware;
(iii) notices and filings as may be required under Antitrust Laws; (iv) any
filings that are required under the U.S., state and foreign securities laws; and
(v) such consents, waivers, approvals, orders, authorizations, registrations,
declarations or filings the failure of which to obtain or make, individually or
in the aggregate, would not reasonably be expected to have or result in a Parent
Material Adverse Effect.

 

4.7.                              SEC Filings; Financial Statements.

 

(a)                                  Parent has made available to the Company a
correct and complete copy of each report, registration statement and definitive
proxy statement filed by Parent with the SEC (the “Parent SEC Reports”), which
are all the forms, reports and documents required to be filed by Parent with the
SEC prior to the date of this Agreement and which were filed on a timely basis.
As of their respective dates the Parent SEC Reports: (i) were prepared in
accordance and complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Parent SEC Reports, and
(ii) did not at the time they were filed (and if amended or superseded by a
filing prior to the date of this Agreement then on the date of such filing and
as so amended or superseded) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

(b)                                 Each set of financial statements (including,
in each case, any related notes thereto) contained in the Parent SEC Reports
(the “Parent Financial Statements”), including each Parent SEC Report filed
after the date hereof until the Closing, complied or will comply as to form in
all material respects with the published rules and regulations of the SEC with
respect thereto, was or will be prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, do not contain
footnotes) and each fairly presents or will fairly present in all material
respects the financial position of Parent at the respective dates thereof and
the results of its operations and cash flows for the periods indicated, except
that the unaudited interim financial statements were, are or will be subject to
normal adjustments as would not individually or in the aggregate reasonably be
expected to have a Parent Material Adverse Effect.

 

(c)                                  Parent has in place systems and processes
that are (i) designed to (A) provide reasonable assurances regarding the
reliability of the Parent Financial Statements and (B) accumulate and
communicate to Parent’s principal executive officer and principal financial
officer in a timely manner the type of information that is required to be
disclosed in the Parent Financial Statements, and (ii) customary and adequate
for a public company. Neither Parent nor

 

30

--------------------------------------------------------------------------------


 

Merger Sub nor, to Parent’s knowledge, any Employee, auditor, accountant or
representative of Parent or Merger Sub has received or otherwise had or obtained
knowledge of any complaint, allegation, assertion or claim, whether written or
oral, regarding the inadequacy of such systems and processes or the accuracy of
the Parent Financial Statements. To Parent’s knowledge, there have been no
instances of fraud, whether or not material, during any period covered by the
Parent Financial Statements.

 

(d)                                 During the periods covered by the Parent
Financial Statements, Parent’s external auditor with respect to such Parent
Financial Statements was independent of Parent and its management.
Schedule 4.7(d) lists each report by Parent’s external auditors to Parent’s
board of directors, or any committee thereof, or Parent’s management concerning
any of the following and pertaining to any period covered by the Parent
Financial Statements:  critical accounting policies; internal controls;
significant accounting estimates or judgments; alternative accounting
treatments; and any required communications with Parent’s board of directors, or
any committee thereof, or with management of Parent.

 

(e)                                  Parent is in compliance in all material
respects with the applicable listing and corporate governance rules of AMEX.

 

4.8.                              No Undisclosed Liabilities. Neither Parent nor
Merger Sub has on the date of this Agreement:  (i) any liability, indebtedness,
obligation, expense, claim, deficiency, guaranty or endorsement of any type,
whether accrued, absolute, contingent, matured, unmatured or other (whether or
not required to be reflected in the Parent Financial Statements in accordance
with GAAP but excluding future obligations to perform pursuant to the terms of
the Contracts in accordance with the express terms of such Contracts), that
(A) exceeds $100,000 and (B) has not (1) been reflected in the Parent Financial
Statements, (2) arisen in the ordinary course of Parent’s business consistent
with past practices or (3) as set forth in this Agreement or any of the
Transaction Agreements since the Balance Sheet Date, or (ii) any “off-balance
sheet arrangements” (as such term is defined in Item 303(a)(4) of Regulation S-K
promulgated under the Exchange Act).

 

4.9.                              Absence of Certain Changes.

 

(a)                                  No conditions, circumstances or facts
exist, and since the Balance Sheet Date, there have not been any events,
occurrences, changes, developments or circumstances, which would have a Parent
Material Adverse Effect.

 

(b)                                 Parent and Merger Sub have not since the
Balance Sheet Date and prior to the date of this Agreement taken any action of
the type referred to in Section 5.1, except in the ordinary course of business
consistent with past practices.

 

4.10.                        Business Activities. Since its organization, Parent
has not conducted any business activities other than activities directed toward
the accomplishment of a business combination. Except as set forth in the Parent
Charter, there is no agreement, commitment, judgment, injunction, order or
decree binding upon Parent or to which Parent is a party which has or could
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of Parent, any acquisition of property by Parent or the
conduct of business by Parent as

 

31

--------------------------------------------------------------------------------


 

currently conducted other than such effects as would not individually or in the
aggregate reasonably be expected to have a Parent Material Adverse Effect.

 

4.11.                        Title to Properties. Parent does not own or lease
any real property or personal property. There are no options or other contracts
under which Parent has a right or obligation to acquire or lease any interest in
real property or personal property.

 

4.12.                        Intellectual Property. Parent does not own, license
or otherwise have any right, title or interest in any Intellectual Property or
Registered Intellectual Property.

 

4.13.                        Agreements, Contracts and Commitments.

 

(a)                                  Except as set forth in the Parent SEC
Reports filed prior to the date of this Agreement, there are no contracts,
agreements, leases, mortgages, indentures, notes, bonds, liens, licenses,
permits, franchises, purchase orders, sales orders or other understandings,
commitments or obligations (including without limitation outstanding offers or
proposals) of any kind, whether written or oral, to which Parent or Merger Sub
is a party or by or to which any of the properties or assets of Parent may be
bound, subject or affected, which either (i) creates or imposes a liability
greater than $50,000, or (ii) may not be cancelled by Parent on less than 30
days’ or less prior notice (“Parent Contracts”). All Parent Contracts are set
forth in Schedule 4.13(a) other than those that are exhibits to the Parent SEC
Reports.

 

(b)                                 Each Parent Contract is in full force and
effect and is valid, binding and enforceable in accordance with its terms and is
not in default thereunder, nor to the knowledge of Parent is any party obligated
to Parent pursuant to any such Contract in default thereunder. Parent or Merger
Sub is in compliance with and has not breached, violated or defaulted under, or
received notice that it has breached, violated or defaulted under, any of the
terms or conditions of any such Parent Contract, nor does Parent have knowledge
of any event or occurrence that would reasonably be expected to constitute such
a breach, violation or default (with or without the lapse of time, giving of
notice or both). Parent has made available to the Company accurate and complete
copies of all Parent Contracts.

 

4.14.                        Change of Control Payments to Employees.
Schedule 4.14 sets forth (a) each plan or Contract of Parent or Merger Sub
pursuant to which more than $100,000 may become payable (whether currently or in
the future) to any Employee as a result of or in connection with the Merger or
any of the other transactions contemplated by this Agreement or the Transaction
Agreements and (b) a summary of the nature and amounts that may become payable
pursuant to each such plan or Contract.

 

4.15.                        Interested Party Transactions.

 

(a)                                  To Parent’s knowledge, no officer or
director of Parent or Merger Sub (nor any ancestor, sibling, descendant or
spouse of any of such Persons, or any trust, partnership or corporation in which
any of such Persons has or has had an economic interest in excess of five
percent (5%) of the ownership interests therein), has, directly or indirectly,
(i) an economic interest in any Person which at any time since January 1, 2005
has furnished or sold services or products that Parent or Merger Sub furnishes
or sells, or proposes to furnish or sell, (ii) an economic interest in any
Person that purchases from or sells or furnishes to, Parent or Merger

 

32

--------------------------------------------------------------------------------


 

Sub, any goods or services or (iii) a beneficial interest in any Contract to
which Parent or Merger Sub is a party or by which they or their properties are
bound; provided, however, that ownership of debt or equity interests not
exceeding one percent (1%) of the outstanding voting stock of an entity shall
not be deemed an “economic interest in any entity” for purposes of this
Section 4.15.

 

(b)                                 There are no receivables of Parent or Merger
Sub owing by any Employee or any consultant to Parent or Merger Sub (or any
ancestor, sibling, descendant, or spouse of any such Persons, or any trust,
partnership, or corporation in which any of such Persons has an economic
interest), other than advances in the ordinary and usual course of business for
reimbursable business expenses (as determined in accordance with Parent’s
established employee reimbursement policies and consistent with past practice).
None of the stockholders of Parent has agreed to, or assumed, any obligation or
duty to guaranty or otherwise assume or incur any obligation or liability of
Parent or Merger Sub.

 

4.16.                        Compliance with Laws. Parent has complied with and
is in material compliance with, and has not violated and is not in violation of,
and has not received any notices of violation with respect to, any Law. Parent
has not received any written notice from any Governmental Entity or any other
Person regarding any actual, alleged, possible or potential violation of or
failure to comply with any Law.

 

4.17.                        Litigation. There is no action, suit, proceeding or
investigation of any nature pending or, to Parent’s knowledge, threatened
against Parent, any of its properties or assets, nor, to the knowledge of
Parent, is there any reasonable basis therefor.

 

4.18.                        Insurance. Except for directors’ and officers’
liability insurance, Parent does not maintain any insurance policies.

 

4.19.                        Brokers’ and Finders’ Fees. Neither Parent nor
Merger Sub has incurred, or will incur, directly or indirectly, any liability
for brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement, the Merger or any other transaction contemplated
hereby or by the Transaction Agreements.

 

4.20.                        Taxes.

 

(a)                                  Parent has filed all material Tax Returns
required to be filed by it (“Parent Tax Returns”). All such Parent Tax Returns
were correct and complete in all material respects. All Parent Tax Returns have
been timely filed with the appropriate tax authorities in all jurisdictions in
which such Parent Tax Returns is or was required to be filed or requests for
extensions have been timely filed and any such extensions have been granted and
have not expired.

 

(b)                                 All Taxes due and owing by the Parent
(whether or not shown on any Parent Tax Return) have been paid or adequate
reserves therefor have been established on Parent’s balance sheets included in
the audited financial statements for the most recent fiscal year end in
accordance with GAAP.

 

(c)                                  Parent has timely withheld proper and
accurate amounts from its employees, customers, shareholders, creditors and
others from whom its is or was required to

 

33

--------------------------------------------------------------------------------


 

withhold Taxes in compliance with all Applicable Laws and has timely paid all
such withheld amounts to the appropriate taxing authorities.

 

(d)                                 All Taxes due with respect to any completed
and settled audit, examination or deficiency Action with any taxing authority
for which Parent is liable have been paid in full.

 

(e)                                  No taxing authority has given written
notice of the commencement of any audit, examination or deficiency Action
pending or threatened with respect to any Taxes that have not been resolved and
paid. Parent has delivered to the Company correct and complete copies of all
examination reports, closing agreements and statements of deficiencies assessed
against or agreed to by Parent filed or received since December 31, 2003.

 

(f)                                    Parent has not consented in writing to
extend the statutory period of limitations applicable to any claim for, or the
period for the collection or assessment of, Taxes of Parent due for any taxable
period.

 

(g)                                 Parent has not received written notice of
any claim by any taxing authority in a jurisdiction where Parent does not file
Parent Tax Returns that Parent is or may be subject to taxation by that
jurisdiction.

 

(h)                                 No Liens for Taxes exist with respect to any
of the assets or properties of Parent, except for Permitted Liens.

 

(i)                                     Parent is not liable, and Parent does
not have any potential liability, for the Taxes of another taxpayer (other than
Parent or any of its Subsidiaries) (i) under any applicable Tax Law, (ii) as a
transferee or successor, or (iii) by Contract, indemnity or otherwise.

 

(j)                                     Parent has collected all sales, use and
value added Taxes required to be collected, and has remitted, or will remit
within the time and in the manner prescribed by law, such amounts to the
appropriate taxing authority and has furnished properly completed exemption
certificates for all exempt transactions.

 

(k)                                  Parent has no liability for corporate
income, franchise or similar Tax in any jurisdiction based on or measured by
income or gain for any period in which Parent filed Tax reports in such
jurisdiction on the basis that it was a partnership or other pass-through entity
for Tax purposes so that the incidence of such Tax was properly imposed on the
partner or holder of an interest in the pass-through entity, as the case may be.

 

(l)                                     Neither the signing of this Agreement
nor Closing will give rise to or result in a material liability for Tax for the
Company or any of its Subsidiaries.

 

(m)                               Parent has not engaged in any transaction that
is (i) a registration obligation with respect to any Person under Section 6111
of the Code or the regulations thereunder, (ii) a list maintenance obligation
with respect to any Person under Section 6112 of the Code or the regulations
thereunder, (iii) a disclosure obligation as a “reportable transaction” under
Section 6011 of the Code and the regulations thereunder, or (iv) any similar
obligation

 

34

--------------------------------------------------------------------------------


 

under any predecessor or successor law or regulation or comparable provision of
state or local law.

 

(n)                                 Parent is not, or has not been, a U.S. real
property holding company (as defined in Section 897(c)(2) of the Code) during
the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

 

(o)                                 In the past five years, Parent has never
been either a “controlled corporation” or a “distributing corporation” (within
the meaning of Section 355(a)(1)(A) of the Code) with respect to a transaction
that was described in, or intended to qualify as a Tax-free transaction pursuant
to Section 355 of the Code.

 

4.21.                        Board Approval. The board of directors of Parent
(including any required committee or subgroup of the board of directors of
Parent) has, as of the date of this Agreement (i) determined that the merger is
fair to, and in the best interests of Parent and its stockholders, and (ii) duly
approved this Agreement and the transactions contemplated hereby.

 

4.22.                        Trust Fund. As of the date hereof and at the
Closing Date, Parent has and will have no less than $100.0 million (the “Trust
Fund”) invested in United States Government securities or in money market funds
meeting certain conditions under Rule 2a-7 promulgated under the Investment
Company Act in a trust account (the “Trust Account”) administered by The
American Stock Transfer and Trust Company (the “Trustee”) pursuant to the
Investment Management Trust Agreement, dated as of April 17, 2007, between
Parent and the Trustee (the “Trust Agreement”), less (i) any Taxes paid or
(ii) working capital draws made in accordance with the Trust Agreement.

 

4.23.                        Indemnification. Other than pursuant to its
certificate of incorporation or bylaws, neither Parent nor Merger Sub is a party
to any material indemnification agreement with any of its present or former
managers, officers, directors, employees or other Persons who serve or served in
any other official capacity with Parent, Merger Sub or any other enterprise at
the request of Parent (each, a “Parent Covered Person”), and there are no claims
for which any Parent Covered Person would be entitled to indemnification by
Parent or Merger Sub if such provisions were deemed in effect.

 

ARTICLE V
COVENANTS

 

5.1.                              Conduct. (a)  From the date hereof until the
earlier of the Closing Date and the termination of this Agreement in accordance
with its terms, each of Parent and the Company shall, and shall cause its
Subsidiaries to, operate in the ordinary course of business. Without limiting
the generality of the foregoing, from the date hereof until the Closing, except
as contemplated hereby or as set forth in Schedule 5.1, without the written
consent of either the Company or Parent, as the case may be (any request of such
consent to be considered in good faith), each of Parent and the Company shall
not and shall cause its Subsidiaries to not, take or agree or resolve to take
any of the following actions except in the ordinary course of business and
consistent with past practice:

 

35

--------------------------------------------------------------------------------


 

(i)                                     incur, assume or otherwise become liable
for any additional Debt (including by way of guarantee or the issuance and sale
of debt securities or rights to acquire debt securities) or enter into or modify
any Contract with respect to the foregoing other than, in the case of the
Company, for the purposes permitted by this Section 5.1;

 

(ii)                                  sell, lease, transfer, license, mortgage,
pledge or otherwise dispose of or encumber, except for any Permitted Liens, any
of the material properties or assets of itself or its Subsidiaries;

 

(iii)                               (A) incur or commit to any material capital
expenditures, obligations or liabilities; (B) acquire or agree to acquire by
merging or consolidating with, or acquire or agree to acquire by purchasing a
substantial portion of the Equity Securities or assets of, or in any other
manner, any business or Person; (iv) wind up, liquidate or dissolve; or
(v) materially breach any provision of this Agreement;

 

(iv)                              change its auditor or change its methods of
accounting in effect as of the date hereof except as required by changes in
GAAP;

 

(v)                                 (A) make any material tax election,
(B) amend any material Tax Return, (C) settle or compromise any material income
Tax liability, Tax claim or Tax assessment, (D) enter into any closing agreement
respecting a material amount of Taxes, (E) surrender any right to claim a
material Tax refund, (F) fail to make the payments or consent to any extension
or waiver of the limitations period applicable to any material Tax claim or
assessment, (G) adopt or change any of its methods of accounting with respect to
Taxes; or (H) change its fiscal year;

 

(vi)                              (A) settle or compromise, or agree to settle
or compromise, any Legal Action on terms which require it or any of its
Subsidiaries to take any material action or assume any material liability or
forego any material right or opportunity or (B) waive or release any material
right or claim of itself or any of its Subsidiaries other than in the ordinary
course or as disclosed in Schedule 5.1;

 

(vii)                           (A) enter into, amend, modify or renew any
Contract regarding employment, consulting, severance or similar arrangements
with any of its directors or senior officers, or grant any material salary, wage
or other increase materially in compensation or increase materially any employee
benefit (including incentive, profit sharing or bonus payments, (B) grant any
severance or termination pay to any senior officers except pursuant to written
agreements or severance policies in effect of the date hereof and as disclosed
in the applicable Schedules or (iii) adopt or amend any Company Employee Plan;

 

(viii)                        enter into or materially modify any material
transaction or arrangement with, or for the benefit of any of its Affiliates who
control it or any of its directors, former directors, officers or shareholders
of any such Affiliate;

 

(ix)                                take any action that would reasonably be
expected to constitute a Company Material Adverse Effect or Parent Material
Adverse Effect, as applicable; or

 

36

--------------------------------------------------------------------------------


 

(x)                                   sell, lease, license or otherwise dispose
of any of the material assets or properties of itself or any of its Subsidiaries
other than in the ordinary course of business.

 

(b)                                 The foregoing notwithstanding, during the
period from the date of this Agreement and until the earlier of the Closing Date
and the termination of this Agreement in accordance with its terms, except as
(x) expressly contemplated by this Agreement, (y) set forth in Schedule 5.1 to
the Parent Schedules or the Company Schedules or (z) consented to in writing by
either the Company or Parent, as the case may be (any request of such consent to
be considered in good faith), each of Parent and the Company shall not:

 

(i)                                     amend the Constitutional Documents of
itself or any of its Subsidiaries;

 

(ii)                                  make any distribution or declare, pay or
set aside any dividend with respect to, or split, combine, redeem, reclassify,
purchase or otherwise acquire directly, or indirectly, any equity interests or
shares of capital stock of, or other equity or voting interest in itself or any
of its Subsidiaries; or

 

(iii)                               authorize for issuance, issue, sell, deliver
or agree or commit to issue, sell or deliver (i) any equity interests or capital
stock of or other equity or voting interest in itself or any of its
Subsidiaries, or (ii) security convertible into, exchangeable for or evidencing
the right to subscribe for or acquire either (A) any equity interests or shares
of capital stock of, or other equity or voting interest in, or (B) any
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire, any shares of the capital stock of, or other equity or
voting interest in itself or any of its Subsidiaries except for equity interests
issued upon exercise of currently outstanding Company Options or Company
Warrants.

 

(c)                                  The foregoing notwithstanding, the
provisions of this Section 5.1 shall not be interpreted as requiring the Company
to cause Alternative Investment Partners, LLC to obtain consent from the Company
or any other Person (including Parent) with respect to any action that
Alternative Investment Partners, LLC otherwise may take without the consent of
the Company under the terms of the limited liability company agreement of
Alternative Investment Partners, LLC or requiring the Company to cause Capintro
Partners Limited to obtain consent from the Company or any other Person
(including Parent) with respect to any action that it otherwise can take without
the consent of the Company or Asset Alliance International (UK) Limited under
the terms of the agreement between Capintro Partners Limited and Asset Alliance
International (UK) Limited.

 

5.2.                              Authorizations. To the extent that the
affirmative Consent of any Person is necessary to effect the Merger, the Company
or Parent, as the case may be, shall use its commercially reasonable efforts to
cause such third party to provide or obtain such affirmative Consent.

 

5.3.                              No Solicitation. (a) Until the earlier of the
Effective Time and the date of termination of this Agreement pursuant to
Section 7.1 hereof, without the prior written consent of Parent in its sole
discretion, the Company shall not (nor shall the Company permit any of its

 

37

--------------------------------------------------------------------------------


 

Subsidiaries or any of their respective Employees, Stockholders, advisors,
agents, representatives or Affiliates to), directly or indirectly, take any of
the following actions with any Person other than Parent and its designees: 
(i) solicit, encourage, seek, entertain, support, assist, initiate or
participate in any inquiry, negotiations or discussions, or enter into any
agreement, with respect to any offer or proposal to acquire all or any material
part of the business, assets or technologies of the Company or any of its
Subsidiaries, or any amount of the Company Capital Stock or any Subsidiary
Securities (whether or not already outstanding), whether by merger, purchase of
assets, purchase of securities, tender offer, license or otherwise, or effect
any such transaction (a “Company Proposal”), (ii) disclose any confidential
information to any Person concerning the business, technologies or properties of
the Company or its Subsidiaries (other than in the ordinary course of business
in connection with sales of its products), or afford to any Person access to
their respective properties, technologies, books or records, not customarily
afforded such access, (iii) assist or cooperate with any Person to make any
Company Proposal, or (iv) enter into any agreement with any Person with respect
to a Company Proposal. Except with the prior written consent of Parent in its
sole discretion, the Company shall immediately cease and cause to be terminated
any such negotiations, discussions or agreements (other than with Parent) that
are the subject matter of clause (i), (ii), (iii) or (iv) above. In the event
that the Company or any of the Company’s Affiliates shall receive, prior to the
Effective Time or the termination of this Agreement, any offer, proposal, or
request, directly or indirectly, with respect to a Company Proposal, or any
request for disclosure or access as referenced in clause (ii) above, except with
the prior written consent of Parent in its sole discretion, the Company shall
immediately (A suspend any discussions with such offeror or Person with regard
to such offer, proposal, or request and (B) notify Parent thereof, including
information as to the material terms of the Company Proposal and the identity of
the Person making such Company Proposal or request.

 

(b)                                 Until the earlier of the Effective Time and
the date of termination of this Agreement pursuant to Section 7.1 hereof, Parent
shall not (nor shall Parent permit any of its Subsidiaries or any of their
respective Employees, stockholders, advisors, agents, representatives or
Affiliates to), directly or indirectly, take any of the following actions with
any Person: (i) solicit, encourage, seek, entertain, support, assist, initiate
or participate in any inquiry, negotiations or discussions, or enter into any
agreement, with respect to any offer or proposal to acquire all or any material
part of the business, assets or technologies of any Person (other than the
Company), or any amount of the capital stock of any Person (other than the
Company) (whether or not already outstanding), whether by merger, purchase of
assets, purchase of securities, tender offer, license or otherwise, or effect
any such transaction (a “Parent Proposal”), (ii) receive any confidential
information from any Person (other than the Company) concerning the business,
technologies or properties of such Person (other than the Company and other than
in the ordinary course of business in connection with sales of its products),
(iii) assist or cooperate with any Person to make any Parent Proposal, or
(iv) enter into any agreement with any Person with respect to a Parent Proposal.
Parent shall immediately cease and cause to be terminated any such negotiations,
discussions or agreements (other than with the Company) that are the subject
matter of clause (i), (ii), (iii) or (iv) above. In the event that Parent or any
of the Parent’s Affiliates shall receive, prior to the Effective Time or the
termination of this Agreement, any offer, proposal, or request, directly or
indirectly, with respect to a Parent Proposal, Parent shall immediately suspend
any discussions with such Person with regard to such offer, proposal, or
request.

 

38

--------------------------------------------------------------------------------


 

(c)                                  The parties hereto agree that irreparable
damage would occur in the event that the provisions of this Section 5.3 were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed by the parties hereto that the Company or Parent, as
the case may be, shall be entitled to an immediate injunction or injunctions,
without the necessity of proving the inadequacy of money damages as a remedy and
without the necessity of posting any bond or other security, to prevent breaches
of the provisions of this Section 5.3 and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which such Person
may be entitled at law or in equity.  Without limiting the foregoing, it is
understood that any violation of the restrictions set forth above by (A) any
Employee, Stockholder, agent, advisor, representative or Affiliate of the
Company shall be deemed to be a breach of this Agreement by the Company and
(B) any employee, stockholder, agent, advisor, representative or Affiliate of
Parent shall be deemed to be a breach of this Agreement by Parent.

 

5.4.                              Compliance with Obligations.  Prior to the
Closing Date, each of Parent and the Company shall and shall cause its
Subsidiaries to comply in all material respects with (a) all Applicable Laws,
(b) all Contracts by which it, its properties or its assets may be bound, and
(c) all decrees, orders, writs, injunctions, judgments, statutes, rules and
regulations applicable to it, its Subsidiaries and its and their properties or
assets.

 

5.5.                              Notices of Certain Events.  From the date
hereof until the Closing Date, each of Parent and the Company shall promptly
notify the other of:

 

(a)                                  any notice or other communication from any
Person alleging that the Consent of such Person is or may be required in
connection with the Merger;

 

(b)                                 any notice or other communication from any
Governmental Entity in connection with itself or any of its Subsidiaries or the
Transactions;

 

(c)                                  the occurrence of a Company Material
Adverse Effect or Parent Material Adverse Effect, as applicable;

 

(d)                                 any event of default (as defined in the
applicable Contract) which has occurred under any Material Contract; and

 

(e)                                  any Legal Actions commenced or, to it’s
knowledge, threatened against itself or any of its Subsidiaries or relating to
or involving itself or any of its Subsidiaries, and promptly notify the other of
any other Legal Action commenced or threatened, that relate to the consummation
of the Transactions.

 

5.6.                              Stockholders’ Meetings; Proxy Statements.

 

(a)                                  The Company shall take all action necessary
under Applicable Law to call, give notice of and hold a meeting of the holders
of Company Capital Stock to vote on a proposal to adopt this Agreement and the
transactions contemplated hereby (the “Company Stockholders’ Meeting”), and
shall submit such proposal to such holders at the Company Stockholders’
Meeting.  The Company (in consultation with Parent) shall set a record date for
Persons entitled to notice of, and to vote at, the Company Stockholders’
Meeting, which shall be held no later

 

39

--------------------------------------------------------------------------------


 

than twenty five (25) days after the Registration Statement has been declared
effective under the Securities Act.  The Company shall ensure that all proxies
solicited in connection with the Company Stockholders’ Meeting are solicited in
compliance with Applicable Law.

 

(b)                                 The Company shall submit the proposal at the
Company Stockholders’ Meeting pursuant to a proxy statement (the “Company Proxy
Statement”).  Subject to the terms of this Agreement and subject to its
fiduciary obligations under Applicable Law, the Board of Directors of the
Company shall recommend to the Company’s stockholders the approval of such
matters and shall use reasonable best efforts to solicit such approval.

 

(c)                                  As soon as practicable following the date
of this Agreement, Parent shall, with the cooperation of the Company, prepare
and file with the SEC a proxy statement or consent solicitation statement
relating to the Parent Stockholder Approval (the “Parent Proxy Statement” and,
together with the Company Proxy Statement, the “Proxy Statement”) in preliminary
form, and each of the Company and Parent shall use its commercially reasonable
efforts to respond as promptly as practicable to any comments of the SEC with
respect thereto. Parent shall use its reasonable best efforts to (i) prepare and
file with the SEC the definitive Proxy Statement, (ii) cause the Proxy Statement
and the prospectus to be included in the Registration Statement, including any
amendment or supplement thereto, and (iii) cause the definitive Proxy Statement
to be mailed to Parent’s stockholders as promptly as practicable after the
Registration Statement is declared effective by the SEC.  Parent shall also take
any action required to be taken under any applicable state securities laws in
connection with the issuance of Parent Common Stock in the Merger.  The parties
shall notify each other promptly of the receipt of any comments from the SEC or
its staff and of any request by the SEC or its staff for amendments or
supplements to the Proxy Statement or for additional information and shall
supply each other with copies of all correspondence between such party or any of
its representatives, on the one hand, and the SEC or its staff, on the other
hand, with respect to the Proxy Statement or the Merger.

 

(d)                                 As soon as practicable following the date of
this Agreement, Parent, with the cooperation of the Company, shall prepare and
file with the SEC a registration statement on Form S-4 pursuant to which the
Parent Shares to be issued will be registered (as supplemented or amended, the
“Registration Statement”), in which the Proxy Statement shall be included as
part of the prospectus, and the parties hereto shall use all reasonable efforts
to have the Registration Statement declared effective by the SEC as promptly as
practicable after such filing.  Parent shall obtain and furnish the information
required to be included in the Registration Statement and, after consultation
with the Company, respond promptly to any comments made by the SEC with respect
to the Registration Statement.  Parent shall allow the Company’s full
participation in the preparation of the Registration Statement and any amendment
or supplement thereto and shall consult with the Company and its advisors
concerning any comments from the SEC with respect thereto.

 

(e)                                  If, prior to the Effective Time, any event
occurs with respect to the Company, or any change occurs with respect to other
information supplied by the Company for inclusion in the Proxy Statement or
Registration Statement, which is required to be described in an amendment of, or
a supplement to, the Proxy Statement or Registration Statement, the Company
shall promptly notify Parent of such event, and the Company and Parent shall

 

40

--------------------------------------------------------------------------------


 

cooperate in the prompt filing with the SEC of any necessary amendment or
supplement to the Proxy Statement or Registration Statement and, as required by
Law, in disseminating the information contained in such amendment or supplement
to Parent’s stockholders.

 

(f)                                    If, prior to the Effective Time, any
event occurs with respect to Parent or Merger Sub, or any change occurs with
respect to other information supplied by Parent for inclusion in the Proxy
Statement or Registration Statement, which is required to be described in an
amendment of, or a supplement to, the Proxy Statement or Registration Statement,
Parent shall promptly notify the Company of such event, and Parent and the
Company shall cooperate in the prompt filing with the SEC of any necessary
amendment or supplement to the Proxy Statement or Registration Statement and, as
required by Law, in disseminating the information contained in such amendment or
supplement to Parent’s stockholders.

 

(g)                                 Parent shall, promptly after the date
hereof, take all action necessary to duly call, give notice of, convene and hold
a meeting of its stockholders (the “Parent Stockholders’ Meeting”) as soon as
practicable after the Registration Statement is declared effective.  Parent
shall consult with the Company on the date for the Parent Stockholders’
Meeting.  Parent shall use its commercially reasonable efforts to cause the
Proxy Statement to be mailed to the Parent’s stockholders as soon as practicable
after the Registration Statement is declared effective.  Subject to the terms of
this Agreement and subject to its fiduciary obligations under Applicable Law,
the Board of Directors of Parent shall recommend to Parent’s stockholders the
approval of such matters and shall use reasonable best efforts to solicit such
approval.

 

(h)                                 None of the information supplied or to be
supplied by the Company for inclusion or incorporation by reference in the Proxy
Statement will, at the date it is first mailed to the Parent stockholders or at
the time of the Parent Stockholders’ Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.  None of the
information supplied or to be supplied by the Company for inclusion in the
Registration Statement shall, at the time such document is filed, at the time
amended or supplemented and at the time the Registration Statement is declared
effective by the SEC, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(i)                                     The Company (i) shall use reasonable
best efforts to deliver to Parent within thirty (30) days after the date of this
Agreement historical unaudited and, to the extent required, audited financial
statements of the Company necessary for the Parent Proxy Statement (provided,
that in the case of audited financial statements as of and for the year ended
December 31, 2007, such thirty (30) days after the date of this Agreement shall
be sixty (60) days after December 31, 2007) and shall cooperate with Parent in
connection with the preparation of related pro forma financial statements, in
each case that comply with either (A) the requirements of Regulation S-X under
the rules and regulations of the SEC (as interpreted by the staff of the SEC)
for financial statements that would be required to be included in a Definitive
Proxy Statement filed pursuant to Regulation 14A of the Exchange Act or (B) the
requirements set forth in clause 1 except as the staff of the SEC may permit
Parent by waiver of such

 

41

--------------------------------------------------------------------------------


 

requirements (in either case (A) or (B), together with customary reports and
“comfort” letters of the Company’s independent public accountants) and
(ii) shall provide and make reasonably available upon reasonable notice the
senior management employees of the Company to discuss the materials prepared and
delivered pursuant to this Section 5.6(i).

 

5.7.                              Access to Information; Confidentiality.  Each
of the Company and Parent shall, and shall cause each of its respective
Subsidiaries to, afford to the other party and to the officers, employees,
accountants, counsel, financial advisors and other representatives of such other
party, reasonable access during normal business hours during the period prior to
the Effective Time to all their respective properties, books, Contracts,
personnel and records and, during such period, each of the Company and Parent
shall, and shall cause each of its respective subsidiaries to, furnish promptly
to the other party a copy of each report, schedule, registration statement and
other document filed by it during such period pursuant to the requirements of
federal or state securities laws.  All information exchanged pursuant to this
Section 5.7 shall be subject to the confidentiality agreement, dated as of
August 30, 2007, between the Company and Parent (the “Confidentiality
Agreement”).

 

5.8.                              Reasonable Efforts; Regulatory Matters;
Third-Party Consents.

 

(a)                                  Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties hereto shall use
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other parties
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Merger and the other
Transactions, including, without limitation, to prepare and file, as promptly as
practicable, all necessary documentation, to effect all applications, notices,
petitions and filings, and to obtain as promptly as practicable all Consents of
all third parties and Governmental Entities set forth in Sections 3.6 and 4.6
and related schedules or that are necessary or advisable to consummate the
Merger or the other Transactions; provided, however, that (i) no party shall be
required to make any payment to obtain any Consent from a third party (or
Governmental Entity), and (ii) neither Parent nor Company nor any of their
Subsidiaries shall agree orally or in writing to any material amendments to any
Material Contract (whether to have effect prior to or after the Closing), in
each case, in connection with obtaining any Consents from any private
third-party or Governmental Entity without obtaining the prior written consent
of the other party.

 

(b)                                 If any required Consent of any third party
(excluding any Governmental Entity) is not obtained prior to the Closing, the
parties hereto, each without cost, expense or liability to the other (except as
provided in Article VI hereof), shall cooperate in good faith to seek, if
possible, alternative arrangement to achieve the economic results intended.

 

(c)                                  Subject to Applicable Law and any
applicable confidentiality restrictions, Parent and its counsel, on the one
hand, and the Company and its counsel, on the other hand, shall have the right
to review (in advance to the extent practicable) any information relating to the
other that appears in any filing made with, or written materials submitted to,
any Governmental Entity in connection with the Merger or the other Transactions,
provided that nothing contained herein shall be deemed to provide any party to
this Agreement with a right to review any such information provided to any
Governmental Entity on a confidential basis in

 

42

--------------------------------------------------------------------------------


 

connection with the Merger or the other Transactions.  The parties may also, as
each deems reasonably necessary, designate any competitively sensitive material
provided to the other under this Section 5.8 as “outside counsel only.” Such
materials and the information contained therein shall be given only to the
outside legal counsel of the recipient and will not be disclosed by such outside
counsel to employees, officers, or directors of the recipient unless express
permission is obtained in advance from the source of the materials or its legal
counsel.

 

(d)                                 The Company and Parent shall give prompt
notice to the other, of (i) any representation or warranty made by it contained
in any Transaction Agreement becoming untrue or inaccurate in any respect or
(ii) the failure by it to comply with or satisfy in any material respect any
covenant, condition or agreement to be complied with or satisfied by it under
any Transaction Agreement, provided, however, that such notification pursuant to
this Section 5.8(d) shall not limit or otherwise effect the remedies available
hereunder to the party receiving such notice.

 

5.9.                              Fees and Expenses.  In the event the Merger is
not consummated, all fees and expenses incurred in connection with the Merger,
including all legal, accounting, tax and financial advisory, consulting,
investment banking and all other fees and expenses of third parties incurred by
a party in connection with the negotiation and effectuation of the terms and
conditions of this Agreement and the transactions contemplated hereby shall be
the obligation of the party incurring such fees and expenses.

 

5.10.                        Public Announcements.  Parent and Merger Sub, on
the one hand, and the Company, on the other hand, shall consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press release or other public statements with respect to the Merger
and the other Transactions and shall not issue any such press release or make
any such public statement prior to such consultation, except as may be required
by Applicable Law or court process.

 

5.11.                        Affiliates.  Prior to the Closing Date, the Company
shall deliver to Parent Schedule 5.11 hereto identifying all persons who are
expected by the Company to be, at the date of the Parent Stockholders’ Meeting,
“affiliates” of the Company for purposes of Rule 145 under the Securities Act. 
The Company shall use its reasonable efforts to cause each such person to
deliver to Parent on or prior to the Closing Date a written agreement
substantially in the form of Exhibit F attached hereto (the “Affiliate
Letters”).

 

5.12.                        Quotation of Listing.  Parent shall use its
commercially reasonable efforts to cause the Parent Shares to be approved for
listing on The American Stock Exchange LLC (the “AMEX”), subject to official
notice of issuance, prior to the Effective Time.

 

5.13.                        Tax Treatment.  The parties intend the Merger to
qualify as a reorganization within the meaning of Section 368(a) of the Code. 
The parties to this Agreement hereby adopt this Agreement as a “plan of
reorganization” within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Treasury Regulations.  Each of Parent, Merger Sub and the Company
shall not take any action and shall not fail to take any action or suffer to
exist any condition which action or failure to act or condition would prevent,
or would be reasonably

 

43

--------------------------------------------------------------------------------


 

likely to prevent, the Merger from qualifying as a reorganization within the
meaning of Section 368(a) of the Code.

 

5.14.                        Pre-Closing Confirmation.

 

(a)                                  Promptly after the date hereof, Parent
shall give to the Trustee the notice attached as Exhibit A to the Trust
Agreement.

 

(b)                                 Not later than 48 hours prior to the
Closing, Parent shall (i) give the Trustee advance notice of the Effective Time,
and (ii) cause the Trustee to provide a written confirmation to the Company
confirming the dollar amount of the Trust Fund balance held by the Trustee in
the Trust Account that will be released to Parent upon consummation of the
Merger.

 

5.15.                        Stock Symbol.  As of and after the Effective Time,
Parent shall (a) change the name of Parent to “Asset Alliance Corporation” and
(b) cause the symbol under which the Parent Common Stock and any warrants to
purchase Parent Common Stock are traded on the AMEX to change to a symbol as
determined by the Company that, if available, is reasonably representative of
the corporate name or business of the Company.

 

5.16.                        Parent Record Books.  At Closing, Parent shall
deliver all of the corporate records relating to Parent and Merger Sub to the
Surviving Corporation.

 

ARTICLE VI
CONDITIONS PRECEDENT TO THE CLOSING

 

6.1.                              Conditions to Each Party’s Obligations.  The
obligations of the Company, on the one hand, and Parent and Merger Sub, on the
other hand, to consummate the Merger are subject to the fulfillment, on or
before the Closing Date, of the following conditions:

 

(a)                                  Stockholder Approval.  Parent shall have
obtained the Parent Stockholder Approval, and the Company shall have obtained
the requisite approval of the Stockholders.

 

(b)                                 Effectiveness of the Registration
Statement.  The Registration Statement shall have been declared effective; no
stop order suspending the effectiveness of the Registration Statement or the use
of the Proxy Statement shall have been issued by the SEC, and no proceedings for
that purpose shall have been initiated or, to the knowledge of Parent or the
Company, threatened by the SEC.

 

(c)                                  Antitrust Approvals.  All approvals,
authorizations or clearances required under any applicable Antitrust Laws with
respect to any Antitrust Filings shall have been obtained and all requirements
thereunder shall have been satisfied.

 

(d)                                 No Injunctions or Restraints.  No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Merger shall be in effect; provided, however,
that prior to asserting this condition, subject to Section 5.8, each of the

 

44

--------------------------------------------------------------------------------


 

parties shall have used commercially reasonable efforts to prevent the entry of
any such injunction or other order and to appeal as promptly as possible any
such injunction or other order that may be entered.

 

(e)                                  Conversion Rights.  At or prior to the
Parent Stockholders’ Meeting, holders of less than thirty percent (30%) of the
IPO Shares shall have demanded that Parent convert their IPO Shares into cash
pursuant to the terms of the Parent Charter.

 

(f)                                    Net Assets.  The Board of Directors of
Parent shall have determined that the fair market value of the Company
immediately prior to the Effective Time is at least eighty percent (80%) of the
net assets of Parent immediately prior to the Effective Time (excluding the
amount held in the Trust Account representing a portion of the compensation of
the underwriters in connection with Parent’s initial public offering).

 

(g)                                 Governmental Approvals.  The Governmental
Approvals required to be made or obtained in connection with executing and
delivering this Agreement or consummating the Merger have been made or obtained,
on terms reasonably acceptable to the party obtaining the Governmental Approval
(or whose Affiliate obtained the Governmental Approval).

 

6.2.                              Conditions to the Obligation of Parent.  The
obligation of Parent to consummate the Merger is subject to the satisfaction, on
or before the Closing Date, of each of the following further conditions, any one
or more of which may be waived in writing by Parent:

 

(a)                                  (i)  The Company shall have performed in
all material respects its obligations hereunder required to be performed by it
on or prior to the Closing Date; (ii) the representations and warranties of the
Company contained in this Agreement and in any certificate or other writing
delivered by the Company pursuant hereto shall be true and correct in all
material respects at and as of the Closing Date, as if made at and as of such
date except to the extent such representations and warranties speak as of a
specific date or as of the date of this Agreement and except for those failures
to be so true and correct as would not reasonably be expected to have, in the
aggregate, a Company Material Adverse Effect; and (iii) Parent shall have
received a certificate signed by the Chief Executive Officer of the Company to
the foregoing effect.

 

(b)                                 The Company shall have obtained all Consents
necessary to the consummation of the Merger including any Consents necessary for
the valid continuation of any Contract, except those Consents the failure of
which to obtain would not, individually or in the aggregate, have or be expected
to have a Company Material Adverse Effect, and the Company shall have delivered
to Parent executed counterparts of all such Consents.

 

(c)                                  No event, occurrence, change, effect or
condition of any character shall have occurred that, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect.

 

(d)                                 The Company shall have delivered to Parent
duly executed copies of the following and each of the following shall be in full
force and effect:

 

45

--------------------------------------------------------------------------------


 

(i)                                     The Employment Agreements of Bruce
Lipnick, Arnold Mintz and Stephen Bondi (collectively, the “Key Employees”) in
the form of Exhibits G-1, G-2 and G-3, respectively;

 

(ii)                                  the Escrow Agreement; and

 

(iii)                               such other documents, certificates,
corporate proceedings, opinions and other items as Parent shall reasonably
request.

 

(e)                                  Parent shall have received an opinion of
Skadden, Arps, Slate, Meagher, & Flom LLP, counsel to the Company, to the effect
set forth in Exhibit H-1 and an opinion of the General Counsel of the Company to
the effect set forth in Exhibit H-2.

 

(f)                                    Stockholders holding not more than ten
percent (10%) of the outstanding shares of Company Capital Stock shall have
exercised or shall have continuing rights to exercise dissenters’ rights under
the DGCL with respect to the transactions contemplated by this Agreement.

 

(g)                                 Parent shall have received from the Company
a certificate in form and substance reasonably satisfactory to Parent, duly
executed and acknowledged, certifying that the transactions contemplated by this
Agreement are exempt from withholding under Section 1445 of the Code.

 

(h)                                 All Company Options held by Bruce Lipnick,
Arnold Mintz and Stephen Bondi and all Company Warrants held by Bruce Lipnick
and Arnold Mintz shall have been cancelled and Parent shall have received
documentation reasonably satisfactory to it and its counsel to the foregoing
effect.

 

(i)                                     The Stockholder Agreements and all other
investors rights granted by the Company to its stockholders shall have been
terminated and Parent shall have received documentation reasonably satisfactory
to it and its counsel to the foregoing effect.

 

(j)                                     The Company shall have redeemed or
converted all outstanding shares of Series F Preferred Stock in accordance with
the Certificate of Designations of the Series F Preferred Stock, and Parent
shall have received documentation reasonably satisfactory to it and its counsel
to the foregoing effect.

 

(k)                                  Asset Alliance Investment Services, Inc.
shall have received the required approval of the Financial Industry Regulatory
Authority and Parent shall have received documentation reasonably satisfactory
to it and its counsel to the foregoing effect.

 

(l)                                     Parent and any other controllers (as
defined in the UK Financial Services Authority’s Handbook of Rules and Guidance,
as amended from time to time) of Parent shall have obtained the approval of the
UK Financial Services Authority.

 

6.3.                              Conditions to the Obligation of the Company. 
The obligation of the Company to consummate the Merger is subject to the
satisfaction, on or before the Closing Date, of each of

 

46

--------------------------------------------------------------------------------


 

the following further conditions, any one or more of which may be waived in
writing by the Company:

 

(a)                                  (i) Parent shall have performed in all
material respects its obligations hereunder required to be performed by it at or
prior to the Closing Date; (ii) the representations and warranties of Parent
contained in this Agreement and in any certificate or other writing delivered by
Parent pursuant hereto shall be true and correct in all material respects at and
as of the Closing Date, as if made at and as of such date except to the extent
such representations and warranties speak as of a specific date or as of the
date of this Agreement and except for those failures to be so true and correct
as would not reasonably be expected to have, in the aggregate, a Parent Material
Adverse Effect; and (ii) the Company shall have received a certificate signed by
the Chief Executive Officer of Parent to the foregoing effect.

 

(b)                                 Parent shall have obtained all Consents
necessary to the consummation of the Merger including any Consents necessary for
the valid continuation of any Contract, except those Consents the failure of
which to obtain would not, individually or in the aggregate, have or be expected
to have a Parent Material Adverse Effect, and Parent shall have delivered to the
Company executed counterparts of all such Consents.

 

(c)                                  No event, occurrence, change, effect or
condition of any character shall have occurred that, individually or in the
aggregate, has had or would reasonably be expected to have a Parent Material
Adverse Effect.

 

(d)                                 At the Effective Time, Parent shall have in
the Trust Account no less than an amount equal to $100.0 million less (i) any
Taxes paid or (ii) working capital draws made in accordance with the Trust
Agreement.

 

(e)                                  Parent shall have established and reserved
pursuant to an option plan approved by the Company an amount of Parent Shares
equal to 4,400,000 and shall have approved the grant, effective on the Closing
Date, with an exercise price equal to fair market value on the date of grant,
(i) options to purchase 2,450,000 Parent Shares to Bruce Lipnick, Arnold Mintz
and Stephen Bondi on such terms as are set forth in their respective employment
agreements and (ii) options to purchase up to 1,050,000 Parent Shares to current
Employees of the Company or its Subsidiaries with such options to be subject to
three-year cliff vesting; provided, however, that the number of shares reserved
pursuant hereto shall be reduced by the number of Parent Shares underlying the
Converted Options; provided, further, that there shall be a minimum of 500,000
Parent Shares reserved pursuant to the option plan for future issuances.

 

(f)                                    The Company shall have received an
opinion of Bingham McCutchen LLP, counsel to Parent, to the effect set forth in
Exhibit I and an opinion as to tax matters of Skadden, Arps, Slate, Meagher &
Flom LLP, counsel to the Company, to the effect set forth in Exhibit J.

 

(g)                                 The board of directors of Parent shall be
constituted as determined pursuant to the first sentence of Section 1.6.

 

47

--------------------------------------------------------------------------------


 

ARTICLE VII
TERMINATION

 

7.1.                              Termination.  This Agreement may be terminated
and the Merger abandoned at any time prior to the Closing Date regardless of
whether this Agreement and/or the Merger have been approved by the Stockholders:

 

(a)                                  by written agreement of the Company, Parent
and Merger Sub;

 

(b)                                 by either Parent or the Company if:  (i) the
Closing Date has not occurred by June 15, 2008 (the “Initial Termination Date”);
provided, that as long as Parent is not in breach of the covenant set forth in
Section 5.6, Parent, in its sole discretion, may (A) extend the Initial
Termination Date until September 15, 2008 and (B) thereafter extend such date
until November 15, 2008, if, in the case of subsection (B) only, the SEC has not
declared the Registration Statement effective (the Initial Termination Date as
may be so extended, the “Termination Date”) provided, further the right to
terminate this Agreement under this Section 7.1(b)(i) shall not be available to
any party whose failure to fulfill any obligation hereunder has been the cause
of, or resulted in, the failure of the Closing Date to occur on or before the
Termination Date and such action or failure constitutes a breach of this
Agreement; (ii) there shall be a final non-appealable order of a Governmental
Entity in effect prohibiting consummation of the Merger; or (iii) there shall be
any Law enacted, promulgated or issued or deemed applicable to the Merger by any
Governmental Entity that would make consummation of the Merger illegal;

 

(c)                                  by Parent or the Company if there shall
have been any action taken, or any Law enacted, promulgated or issued or deemed
applicable to the Merger, by any Governmental Entity, which would:  (i) prohibit
Parent’s or the Company’s ownership or operation of any material portion of the
business of the Company or (ii) compel Parent or the Company to dispose of or
hold separate, as a result of the Merger, any material portion of the business
or assets of the Company or Parent;

 

(d)                                 by Parent if it is not in material breach of
its obligations under this Agreement and there has been a breach of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of the Company and as a result of such breach the conditions set forth
in Sections 6.1 or 6.2, as the case may be, would not then be satisfied;
provided, that if such breach is curable by the Company prior to the Termination
Date through the exercise of its commercially reasonable efforts, then Parent
may not terminate this Agreement under this Section 7.1(d) prior to the earlier
of the Termination Date or that date which is 15 days following the Company’s
receipt of written notice from Parent of such breach, it being understood that
Parent may not terminate this Agreement pursuant to this Section 7.1(d) if such
breach by the Company is cured within such 15-day period so that the conditions
would then be satisfied; or

 

(e)                                  by the Company if it is not in material
breach of its obligations under this Agreement and there has been a breach of
any representation, warranty, covenant or agreement contained in this Agreement
on the part of Parent or Merger Sub and as a result of such breach the
conditions set forth in Sections 6.1 or 6.3, as the case may be, would not then
be satisfied;

 

48

--------------------------------------------------------------------------------


 

provided, that if such breach is curable by Parent prior to the Termination Date
through the exercise of its commercially reasonable efforts, then the Company
may not terminate this Agreement under this Section 7.1(e) prior to the earlier
of the Termination Date or that date which is 15 days following Parent’s receipt
of written notice from the Company of such breach, it being understood that the
Company may not terminate this Agreement pursuant to this Section 7.1(e) if such
breach by Parent is cured within such 15-day period so that the conditions would
then be satisfied.

 

Where action is taken to terminate this Agreement pursuant to this Section 7.1,
it shall be sufficient for such action to be authorized by the board of
directors of the party taking such action.

 

7.2.                              Effect of Termination.  Except as otherwise
set forth in this Section 7.2, any termination of this Agreement under
Section 7.1 will be effective immediately upon the delivery of written notice of
the terminating party to the other parties hereto.  In the event of the
termination of this Agreement as provided in Section 7.1, this Agreement shall
be of no further force or effect, except (i) as set forth in Sections 5.7 and
5.9, this Section 7.2, Section 7.3 and Articles VIII, IX and X, each of which
shall survive the termination of this Agreement, and (ii) nothing herein shall
relieve any party from liability for any willful breach of this Agreement.  No
termination of this Agreement shall affect the obligations of the parties
contained in the Confidentiality Agreement, all of which obligations shall
survive termination of this Agreement.

 

7.3.                              Amendment.  Except as is otherwise required by
Applicable Law, prior to the Closing this Agreement may be amended by the
parties hereto at any time by execution of an instrument in writing signed by
Parent, Merger Sub and the Company.  Except as is otherwise required by
Applicable Law, after the Closing this Agreement may be amended at any time by
execution of an instrument in writing signed by Parent and the Surviving
Corporation and approved by a majority of the independent directors of Parent;
provided, however, that after stockholder approval no provision affecting the
amount or value of the Merger consideration payable pursuant to Article II shall
be modified without approval by a majority of the voting power of the shares of
capital stock of the party whose stockholders would be adversely affected by
such amendment.

 

7.4.                              Extension; Waiver.  At any time prior to the
Effective Time, Parent and Merger Sub, on the one hand, and the Company, on the
other, may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations of the other party hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, or (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein.  Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if, and to the extent that, set forth in an
instrument in writing signed on behalf of such party.

 

49

--------------------------------------------------------------------------------


 

ARTICLE VIII
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS;
INDEMNIFICATION; LIMITATIONS

 

8.1.                              Survival of Representations, Warranties and
Covenants.

 

(a)                                  The representations and warranties of the
Company, Parent and Merger Sub set forth in this Agreement (including the
Company Schedules or the Parent Schedules, as applicable) or in any certificate,
document or other instrument delivered by or on behalf of the Company, Parent or
Merger Sub, as applicable, pursuant to or in connection with this Agreement
shall survive the execution and delivery of this Agreement, any investigation by
or on behalf of the Company, Parent or Merger Sub, as applicable, and the
Effective Time and shall terminate at 5:00 PM Eastern time on the 18-month
anniversary of the Closing Date except, in all cases, with respect to any Loss,
claim or breach of which any Indemnified Party shall have provided written
notice to the Company Representative or Parent, as applicable, prior to such
termination.

 

(b)                                 The respective covenants, agreements and
obligations of the Company, Parent and Merger Sub set forth in this Agreement or
in any certificate, document or other instrument delivered pursuant to or in
connection with this Agreement shall survive the execution and delivery of this
Agreement, any investigation by or on behalf of any party hereto, and the
Effective Time in accordance with their terms.

 

8.2.                              Indemnification.  Subject to the other
provisions of this Article VIII, the Indemnity Escrow Amount shall be available
to indemnify, defend and hold harmless Parent, Merger Sub, the Surviving
Corporation and each of their respective officers, directors, employees,
partners, members, agents and Affiliates (the “Indemnified Parties”) against any
and all Losses incurred or suffered by any such Indemnified Parties directly or
indirectly as a result of, with respect to or in connection with:

 

(a)                                  the failure of any representation or
warranty of the Company set forth herein (including the Company Schedules) or in
any certificate, document or other instrument delivered pursuant to or in
connection with this Agreement to be true and correct in all respects as of the
date of this Agreement and as of the Closing (except in the case of any
representation and warranty that speaks only as of the date of this Agreement or
a specific date or dates, which such representation and warranty shall be true
and correct as of such date or dates and disregarding for purposes of clause
(i) of this Section 8.2 any “material,” “in all material respects,” “Company
Material Adverse Effect,” or similar qualification contained in any such
representation or warranty or with respect thereto for purposes of calculating
Losses);

 

(b)                                 any failure by the Company to fully perform,
fulfill or comply with any covenant set forth herein to be performed, fulfilled
or complied with prior to the Effective Time; or

 

(c)                                  any Taxes of or owed by the Company or (to
the extent of the Company’s allocation thereof) any of its Subsidiaries in
respect of any full or partial Tax period ending on or prior to the Closing Date
to the extent not paid or accrued for in accordance with prior practices or any
Losses relating to such Taxes; provided, that for purposes of applying this
Section 8.2(c), the parties shall use appropriate methods to allocate liability
in respect of any Taxes of the Company or any of its Subsidiaries attributable
to any Tax period that includes but ends after the Closing Date (each, a
“Straddle Period”), which appropriate methods shall include the following: 
(i) for any income Taxes or any transactional Taxes, including Taxes based on
sales or revenue, the allocation of Taxes to pre- and post-Closing portions of a
Straddle Period shall be determined using a closing-of-the-books method assuming
that the applicable Straddle Period consists of two

 

50

--------------------------------------------------------------------------------


 

taxable periods, one ending at the close of the Closing Date and one beginning
at the opening of the calendar day after the Closing Date; and (ii) for any
Taxes based on net worth, capital, intangibles, or similar items, and for any
real estate Taxes or other property or tangible asset-based Taxes, the
allocation of Taxes to pre- and post-Closing portions of a Straddle Period shall
be determined on a per-diem basis taking into account the number of days in the
Straddle Period through and including the Closing Date and the number of days in
the entire Straddle Period.

 

8.3.                              Limitations.

 

(a)                                  In no event shall the indemnification
obligations under Section 8.2 exceed the Indemnity Escrow Amount.

 

(b)                                 No claims shall be made by any Indemnified
Party for indemnification pursuant to clause (a) of Section 8.2 hereof, unless
and until the aggregate amount of Losses for which the Indemnified Parties seek
to be indemnified pursuant to clause (a) of Section 8.2 exceeds $1,000,000 (the
“Deductible Amount”), at which time the Indemnified Parties shall be entitled to
indemnification for all such Losses in excess of the Deductible Amount). 
Notwithstanding the foregoing, the Deductible Amount shall not apply to any
indemnification obligations relating to Losses arising under clauses (b) or
(c) of Section 8.2.

 

(c)                                  The representations, warranties, covenants
and obligations of the Company, and the rights and remedies that may be
exercised by the Indemnified Parties based on such representations, warranties,
covenants and obligations, will not be limited or affected by any investigation
conducted by Parent or Merger Sub or any agent of Parent or Merger Sub with
respect to, or any knowledge acquired (or capable of being acquired) by Parent
or Merger Sub or any agent of Parent or Merger Sub at any time, whether before
or after the execution and delivery of this Agreement or the Closing, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or obligation.  The waiver by Parent or
Merger Sub of any conditions set forth in Article VI will not affect or limit
the provisions of this Article VII in any manner.

 

(d)                                 No claim may be asserted nor may any
proceedings be commenced against the Indemnity Escrow Amount pursuant to
Section 8.2 to the extent that (i) the Indemnified Party had a reasonable
opportunity, but failed, in good faith to mitigate the Loss or (ii) such Loss
arises from or was caused by actions taken or failed to be taken by the
Indemnified Party after the Closing.

 

(e)                                  Parent, Merger Sub and the Indemnified
Parties agree that their sole and exclusive remedy for money damages for any
matters relating to this Agreement, the Escrow Agreement and any certificate or
instrument delivered pursuant hereto shall be the rights to indemnification set
forth in this Article VIII.

 

(f)                                    Notwithstanding anything in this
Article VIII to the contrary, nothing in this Agreement shall limit (i) any
right or remedy for fraud, intentional misrepresentation or willful breach or
misconduct or (ii) any equitable remedy, including a preliminary or permanent
injunction or specific performance.

 

51

--------------------------------------------------------------------------------


 

(g)                                 The amount of any Losses subject to
indemnification under Section 8.2 shall be reduced by the amounts actually
recovered by the Indemnified Parties under applicable insurance policies with
respect to claims related to such Losses.

 

(h)                                 Except as otherwise permitted by
Section 8.3(f) or in respect of Third Party Claims, the Company shall not be
liable under Section 8.2 to any Indemnified Party for any consequential,
incidental or punitive Losses or Losses for lost profits.

 

8.4.                              Procedures.

 

(a)                                  General.  Promptly after the discovery by
any Indemnified Party of any Loss or Losses, claim or breach, including any
claim by a third party (a “Third Party Claim”), that reasonably would be
expected to give rise to a claim for indemnification hereunder, the Indemnified
Party shall deliver to the Company Representative a certificate (a “Claim
Certificate”) that:

 

(i)                                     states that the Indemnified Party has
paid or properly accrued Losses, or reasonably anticipates that it may or will
incur liability for Losses, for which such Indemnified Party is entitled to
indemnification pursuant to this Agreement; and

 

(ii)                                  specifies in reasonable detail, to the
extent practicable, each individual item of Loss included in the amount so
stated, the date (if any) such item was paid or properly accrued, the basis for
any anticipated liability and the nature of the misrepresentation, default,
breach of warranty or breach of covenant or claim to which each such item is
related and, to the extent computable, the computation of the amount to which
such Indemnified Party claims to be entitled hereunder;

 

provided, that no delay on the part of the Indemnified Party in notifying the
Company Representative shall diminish the rights of the Indemnified Parties to
obtain recovery therefor except to the extent that the delay shall increase the
amount of such claim or loss, and then only to such extent.

 

(b)                                 If the Company Representative objects to the
indemnification of an Indemnified Party in respect of any claim or claims
specified in any Claim Certificate, the Company Representative shall deliver a
written notice to such effect to the Indemnified Party within 30 days after
receipt by the Company Representative of such Claim Certificate.  Thereafter,
the Company Representative and the Indemnified Party shall attempt in good faith
to agree upon the rights of the respective parties within 30 days of receipt by
the Indemnified Party of such written objection with respect to each of such
claims to which the Company Representative has objected.  If the Indemnified
Party and the Company Representative agree with respect to any of such claims,
the Indemnified Party and the Company Representative shall promptly prepare and
sign a memorandum setting forth such agreement and, if applicable, an
instruction to the Escrow Agent.  Should the Indemnified Party and the Company
Representative fail to agree within ten (10) Business Days as to any particular
item or items or amount or amounts, then each party shall be entitled to pursue
its available remedies for resolving the claim for indemnification; provided,
however, that if the amount of such claim has not been finally determined or
become an Agreed Claim prior to the 18-month anniversary of the Closing Date,

 

52

--------------------------------------------------------------------------------


 

the Indemnified Party and the Company Representative shall jointly engage an
independent mediator (the “Mediator”) to resolve such dispute.  Such Mediator
shall be JAMS, provided that JAMS agrees upon its engagement to render a
decision regarding the claim within twenty (20) Business Days following the
expiration of the thirty (30) calendar day period in the next sentence, and if
JAMS shall not so agree, the Mediator shall be an independent third party
mutually agreeable to the Indemnified Party and the Company Representative which
shall agree to render a decision within such time period.   The Indemnified
Party and the Company Representative shall each be entitled to submit a
presentation to the Mediator not later than thirty (30) calendar days after such
anniversary.   The Mediator shall choose one of the parties’ positions based
solely upon the presentations by the Indemnified Party and the Company
Representative during such twenty (20) Business Day period.  If only one
submission is made, the Mediator will choose that position and if no submissions
are made, the Company Representative’s position shall be conclusive and
binding.  Parent and the Surviving Corporation (out of the Escrow Account as an
Agreed Claim) will split equally the fees and expenses of the Mediator and the
expenses, if any, of making such presentations.  All determinations made by the
Mediator will be final, conclusive and binding on the parties and such claim
shall thereafter be treated as an Agreed Claim for the amount determined in
accordance with this Section 8.4(b) for purposes of Section 8.4(e).

 

(c)                                  Third Party Claims.  The Indemnified Party
shall have the right in its sole discretion to conduct the defense of any Third
Party Claim; provided, however, that no indemnification of any Indemnified Party
shall be available for any settlement of any such Third Party Claim effected
without the prior written consent of the Company Representative, which consent
shall not be unreasonably withheld, conditioned or delayed.  If any such action
or claim is settled with the prior written consent of the Company
Representative, or if there be a final judgment for the plaintiff in any such
action, the Indemnified Party shall be entitled to indemnification for the
amount of any Loss relating thereto.

 

(d)                                 Company Defense; Settlement.  In the event
the Indemnified Party elects not to defend the Third Party Claim, the Company
Representative may cause the Surviving Corporation to defend such claim at its
expense subject to reimbursement out of the Indemnity Escrow Amount.  In such
event, neither the Surviving Corporation nor the Company Representative shall
have any right to settle, adjust or compromise such Third Party Claim without
the prior written consent of the Indemnified Party against whom the Third Party
Claim has been asserted, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

(e)                                  Agreed Claims; Mediator Failure to Render
Decision.  Claims for Losses specified in any Claim Certificate to which the
Company Representative did not object in writing within 30 days of receipt of
such Claim Certificate, claims for Losses covered by a memorandum of agreement
of the nature described in Section 8.4(b) and claims for Losses the validity and
amount of which have been the subject of resolution by arbitration or of a final
non-appealable judicial determination are hereinafter referred to, collectively,
as “Agreed Claims.”  The Indemnified Party shall be entitled to payment from the
Surviving Corporation for any Agreed Claims cumulatively in excess of the
Deductible Amount and cumulatively not in excess of the Indemnity Escrow Amount
within 10 Business Days of the determination of the amount of any such Agreed
Claims and the number of shares of Parent Company Stock having a market value
equal at such time to the amount of such Agreed Claim shall be released to
Parent and retired.

 

53

--------------------------------------------------------------------------------


 

All property subject to the Escrow that is not required to satisfy an Agreed
Claim and is not subject to a pending Claim Certificate shall be released to the
former stockholders of the Company not later than the third Business Day after
the thirtieth (30th) day after the 18-month anniversary of the Closing Date.  If
the Mediator shall fail to render a decision regarding a Claim Certificate
within the twenty (20) Business Day period set forth in Section 8.4(b) and shall
thereafter fail to render a decision regarding such claim within the following
thirty (30) calendar days, the Indemnified Party and the Company Representative
shall promptly prepare and sign a memorandum setting forth an instruction to the
Escrow Agent to release to the former stockholders of the Company the property
subject to the Escrow which is subject to a pending Claim Certificate with
respect to the matter in dispute.

 

8.5.                              Company Representative; Power of Attorney.

 

(a)                                  Appointment; Authority.  The Company hereby
initially appoints, as of immediately prior to the Effective Time, Bruce H.
Lipnick (together with his permitted successors, the “Company Representative”),
as its true and lawful agent and attorney-in-fact to enter into as of the
Effective Time any Transaction Agreement and any other agreement in connection
with the transactions contemplated by this Agreement, and as of the Effective
Time to:  (i) give and receive notices and communications to or from Parent (on
behalf of itself or any other Indemnified Party) and/or the Escrow Agent
relating to this Agreement, the Escrow Agreement or any of the transactions and
other matters contemplated hereby or thereby (except to the extent that this
Agreement or the Escrow Agreement expressly contemplates that any such notice or
communication shall be given or received by such Stockholders individually);
(ii) authorize deliveries (including by means of not objecting to claims) to
Parent of Parent Shares from the Indemnity Escrow Amount; (iii) object to any
claims pursuant to Section 8.4; (iv) consent or agree to, negotiate, enter into
settlements and compromises of, and agree to arbitration and comply with orders
of courts and awards of arbitrators with respect to, such claims; (v) assert,
negotiate, enter into settlements and compromises of, and agree to arbitration
and comply with orders of courts and awards of arbitrators with respect to, any
other claim by any Indemnified Party, against the Indemnity Escrow Amount, in
each case relating to this Agreement, the Escrow Agreement or the transactions
contemplated hereby or thereby; (vi) to the extent permitted by Section 7.3 and
the terms of such other agreement, amend this Agreement, the Escrow Agreement or
any other Transaction Agreement or any other agreement referred to herein or
contemplated hereby; and (vii) take all actions necessary or appropriate in the
judgment of the Company Representative for the accomplishment of the foregoing,
in each case without having to seek or obtain the consent of any Person under
any circumstance.  The Person serving as the Company Representative may be
replaced upon his death, incapacity or resignation by a majority of the
independent directors of Parent (as defined by the rules of AMEX) from and of
the former stockholders of the Company.  No bond shall be required of the
Company Representative, and the Company Representative shall receive no
compensation for his services.  The Company Representative accepts his
appointment hereunder.

 

(b)                                 No Liability.  The Company Representative
shall not be liable to any Person for any act done or omitted hereunder as the
Company Representative while acting in good faith and any act done or omitted
pursuant to the advice of counsel shall be conclusive evidence of such good
faith.  The Surviving Corporation shall indemnify the Company Representative and
hold it harmless against any loss, liability or expense incurred without gross

 

54

--------------------------------------------------------------------------------


 

negligence or bad faith on the part of the Company Representative and arising
out of or in connection with the acceptance or administration of his duties
hereunder.  The Company Representative shall be reimbursed for reasonable
expenses incurred in the performance of his duties (including the reasonable
fees of counsel), and such fees shall be paid by the Surviving Corporation.

 

8.6.                              Parent Share Adjustment.  The Company, Parent
and the Stockholders agree to treat each indemnification payment pursuant to
this Article VIII as an adjustment to the Parent Shares for all Tax purposes and
shall take no position contrary thereto unless required to do so by applicable
Tax Law pursuant to a determination as defined in Section 1313(a) of the Code.

 

ARTICLE IX
DEFINITIONS, CONSTRUCTION, ETC.

 

9.1.                              Definitions.  For purposes of this Agreement:

 

“Accounting Firm” is defined in Section 2.4(a).

 

“Action” means any legal, administrative, governmental or regulatory proceeding
or other action, suit, proceeding, claim, arbitration, mediation, alternative
dispute resolution procedure, inquiry or investigation by or before any
arbitrator, mediator, court or other Governmental Entity.

 

“Adjustment Amount” is defined in Section 2.6(a).

 

“Adjustment Escrow Amount” is defined in Section 2.3.

 

“Advisers Act” means the Investment Advisers Act of 1940, as amended.

 

“Affiliate” means, with respect to the Person to which it refers, a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person.

 

“Affiliate Letters” is defined in Section 5.11.

 

“After-Tax Earnings” is defined in Section 2.4(a).

 

“Agreed Claims” is defined in Section 8.4(e).

 

“Agreement” is defined in the Preamble.

 

“AMEX” is defined in Section 5.12.

 

“Antitrust Laws” is defined in Section 3.6.

 

“Applicable Law” means, with respect to any Person, any international, national,
federal, provincial, state or local law (statutory or common), constitution,
treaty, convention, ordinance, code, rule, regulation or other similar
requirement enacted, adopted, promulgated or applied by a

 

55

--------------------------------------------------------------------------------


 

Governmental Entity that is binding upon or applicable to such Person, as
amended unless expressly specified otherwise.

 

“Associated Person” of the Company, any of its Subsidiaries or another other
Person has the same meaning set forth in Section 202(a)(17) of the Advisers Act
and/or Section 4k(2) or (3) of the Commodity Exchange Act.

 

“Balance Sheet Date” is defined in Section 3.7(a).

 

“Business Day” means any day of the year on which national banking institutions
in the State of New York are open to the public for conducting business and are
not required to close.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Certificate of Merger” is defined in Section 1.3.

 

“Charter Amendment” is defined in Section 1.7(a).

 

“Claim Certificate” is defined in Section 8.4(a).

 

“Client” means any Person to which the Company or any Subsidiary provides
investment advisory, administration, brokerage, trust, other fiduciary or
distribution services on the date hereof.

 

“Closing” is defined in Section 1.2.

 

“Closing Date” is defined in Section 1.2.

 

“Closing Income Statement” is defined in Section 2.4(a).

 

“COBRA” is defined in Section 3.20(l).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commodity Exchange Act” means the Commodity Exchange Act (as amended through
P.L. 106-580, on December 29, 2000), as amended, and the rules and regulations
promulgated thereunder.

 

“Company” is defined in the Preamble.

 

“Company Balance Sheet” is defined in Section 3.7(a).

 

“Company Board” means the board of directors of the Company.

 

“Company Capital Stock” means the Company Common Stock and the Company Preferred
Stock, collectively.

 

56

--------------------------------------------------------------------------------


 

“Company Certificate of Incorporation” means the Company’s Certificate of
Incorporation, as amended.

 

“Company Common Stock” is defined in Section 2.1(b).

 

“Company Covered Person” is defined in Section 3.26.

 

“Company Employee Plan” means any plan, program, policy, practice, contract,
agreement or other arrangement (written or oral) providing for deferred
compensation, profit sharing, bonus, severance, termination pay, performance
awards, stock option, share appreciation right or other stock-related awards,
fringe benefits, group or individual health, dental, medical, life insurance,
survivor benefit or other welfare, pension or other employee benefits or
remuneration of any kind, whether formal or informal, funded or unfunded,
including each “employee benefit plan” within the meaning of Section 3(3) of
ERISA, whether or not subject to ERISA, which is or has been maintained,
contributed to, or required to be contributed to, by the Company or any of its
Subsidiaries or ERISA Affiliates for the benefit of any Employee, or pursuant to
which the Company or any of its Subsidiaries has or may have any liability,
contingent or otherwise.

 

“Company Financial Statements” is defined in Section 3.7(a).

 

“Company Fund” means any Company Private Fund and any Company Public Fund.

 

“Company Intellectual Property” means any Intellectual Property that has been
used, is used, or is held for use in the business of the Company or any of its
Subsidiaries as previously conducted, as currently conducted or as currently
proposed to be conducted, including the User Account Information.

 

“Company Material Adverse Effect” means a material adverse effect on (a) the
business, assets, liabilities, condition (financial or other), operations or
results of operations of the Company and its Subsidiaries taken as a whole or
(b) the ability of the Company to perform its obligations pursuant to this
Agreement and the Transaction Agreements and to consummate the Merger and the
transactions contemplated hereby and thereby in a timely manner.

 

“Company Material Contract” is defined in Section 3.12(a).

 

“Company Option” means each option to purchase Company Common Stock then
outstanding granted under any Company Option Plan.

 

“Company Option Plan” means, collectively, the Company’s 1996 Stock Option Plan
and 2007 Stock Option Plan, as amended and in effect on the date hereof.

 

“Company Preferred Stock” means the blank check preferred stock, par value,
$0.01 per share, of the Company.

 

“Company Private Fund” means any investment vehicle other than an investment
company registered under the Investment Company Act or any series thereof that
is or has been

 

57

--------------------------------------------------------------------------------


 

sponsored, formed, controlled, advised, subadvised or managed by the Company or
any of its Subsidiaries or any Management Company.

 

“Company Proposal” is defined in Section 5.3(a).

 

“Company Proxy Statement” is defined in Section 5.6(b).

 

“Company Public Fund” means any investment company or other investment vehicle
(including each portfolio or series thereof, if any) sponsored by the Company or
any of its Subsidiaries for which the Company or any of its Subsidiaries or any
Management Company acts as investment adviser, investment sub-adviser or manager
and that is registered as such with any Governmental Entity.

 

“Company Representative” is defined in Section 8.5(a).

 

“Company Schedules” is defined in Article III.

 

“Company Stockholders’ Meeting” is defined in Section 5.6(a).

 

“Company Stock Rights” means: (i) all outstanding Company Options, (ii) all
outstanding Company Warrants and (iii) all other outstanding subscriptions,
options, calls, warrants or any other rights, whether or not currently
exercisable, to acquire any shares of Company Capital Stock or that are or may
become convertible into or exchangeable for any shares of Company Capital Stock
or another Company Stock Right.  For purposes of this definition, shares of
Company Preferred Stock shall not be considered Company Stock Rights.

 

“Company Tax Returns” is defined in Section 3.21(a).

 

“Company Warrant” means any outstanding warrant to purchase Company Capital
Stock.

 

“Confidentiality Agreement” is defined in Section 5.7.

 

“Consents” means approvals, consents (including negative consents), waivers,
filings, authorizations, licenses, permits, notices, reports or similar items.

 

“Constitutional Document” means, as to any Person, the constitutional or
organizational documents of such Person, including any charter, certificate of
incorporation, certificate of formation, articles of association, bylaws, trust
instrument, partnership agreement, limited liability company agreement or
similar document.

 

“Contingent Consideration Adjustment” is defined in Section 2.7(d).

 

“Contract” means any legally binding agreement, contract, mortgage, indenture,
lease, license, understanding, arrangement, instrument, note, guaranty,
indemnity, representation, warranty, deed, assignment, power of attorney,
certificate, purchase order, work order, insurance policy, benefit plan,
commitment, covenant, assurance or undertaking of any nature, whether written,
oral or implied, and each and every amendment, extension, exhibit, attachment,

 

58

--------------------------------------------------------------------------------


 

schedule, addendum, appendix, statement of work, change order, and any other
similar instrument or document relating thereto.

 

“Converted Option” is defined in Section 2.7(a).

 

“Converted Warrant” is defined in Section 2.7(c).

 

“Cumulative EBITDA” is defined in Section 2.6(c).

 

“Debt” means, without duplication, with respect to any Person (i) all
obligations for borrowed money or extensions of credit (including bank
overdrafts and advances), (ii) all obligations evidenced by bonds, debentures,
notes or other similar instruments, (iii) all obligations to pay the deferred
purchase price of property or services, except trade accounts payable arising in
the ordinary course of business, (iv) all obligations as lessee capitalized in
accordance with GAAP, (v) all obligations of others secured by a Lien on any
asset, whether or not such obligations are assumed, (vi) all obligations,
contingent or otherwise, directly or indirectly guaranteeing any obligations of
any other Person, all obligations to reimburse the issuer in respect of letters
of credit or under performance or surety bonds, or other similar obligations,
(vii) all obligations in respect of bankers’ acceptances and under reverse
repurchase agreements, and (viii) all obligations in respect of futures
contracts, swaps, other financial contracts and other similar obligations
(determined on a net basis as if such contract or obligation was being
terminated early on such date).

 

“Deductible Amount” is defined in Section 8.3(b).

 

“Developed Software” is defined in Section 3.11(d).

 

“DGCL” is defined in Recital A.

 

“Downward Adjustment Amount” is defined in Section 2.4(b).

 

“EBITDA” means the Company’s and its Subsidiaries’ net income as reflected in
the consolidated audited financial statements for the relevant period, excluding
any extraordinary gains or losses, and increased by the amount reflected in such
financial statements as expenses incurred for interest, Taxes, depreciation and
amortization of any intangible assets, but only to the extent that such items
were deducted in computing the Company’s and its Subsidiaries’ net income;
provided that for purposes of calculating EBITDA, earnings will exclude
gain/loss associated with impairment or valuation allowance for long-lived
assets and gain/loss on separations from affiliates.

 

“EBITDA Shares” means any shares of Parent Common Stock issued pursuant to
Section 2.6.

 

“Effective Time” is defined in Section 1.3.

 

“Employee” means any current, former, or retired employee of the Company or any
of its Subsidiaries.

 

59

--------------------------------------------------------------------------------


 

“Employment Agreement” means each employment agreement between the Company or
any of its Subsidiaries and any Employee.

 

“Environmental Law” means any and all Applicable Laws and Permits issued,
promulgated or entered into by any Governmental Entity relating to the
environment, the protection or preservation of human health or safety, including
the health and safety of employees, the preservation or reclamation of natural
resources, or the treatment, storage, disposal, management, Release or
threatened Release of Hazardous Materials, in each case as in effect on the date
hereof and as may be issued, promulgated or amended from time to time.

 

“Equity Securities” means, with respect to any Person, any of its capital stock,
partnership interests (general or limited), limited liability company interests,
trust interests or other securities which entitle the holder thereof to
participate in the earnings of such Person or to receive dividends or
distributions on liquidation, winding up or dissolution of such Person, or to
vote for the election of directors or other management of such Person, or to
exercise other rights generally afforded to stockholders of a corporation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Person that, together with the Company or any of its
Subsidiaries, would be treated as a single employer under Section 414 of the
Code or Section 4001 of ERISA and the regulations thereunder within the past 7
years.

 

“ERISA Client” is defined in Section 3.20(i).

 

“Escrow” is defined in Section 2.3.

 

“Escrow Agent” is defined in Section 2.3.

 

“Escrow Agreement” is defined in Section 2.3.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Agent” is defined in Section 2.2(a).

 

“Exchange Fund” is defined in Section 2.2(a).

 

“Exchange Ratio” is defined in Section 2.1(c).

 

“Filings” is defined in Section 3.15(h).

 

“GAAP” is defined in Section 3.7(a).

 

“Governmental Approval” means any consent, approval, authorization, waiver,
permit, grant, franchise, concession, agreement, license, certificate,
exemption, order, decree, judgment, injunction, registration, declaration,
filing, report or notice of, with or to any Governmental Entity.

 

“Governmental Entity” is defined in Section 3.6.

 

60

--------------------------------------------------------------------------------


 

“Hazardous Material” means those materials, substances, biogenic materials or
wastes that are regulated by, or form the basis of liability under, any
Environmental Law, including PCBs, pollutants, solid wastes, explosive,
radioactive or regulated materials or substances, hazardous or toxic materials,
substances, wastes or chemicals, petroleum (including crude oil or any fraction
thereof) or petroleum distillates, asbestos or asbestos containing materials,
materials listed in 49 C.F.R. Section 172.101 and materials defined as hazardous
substances pursuant to Section 101(14) of CERCLA.

 

“Incentive Plans” means the Company’s 2004 Incentive Award Plans, 2005 Incentive
Award Plans, 2006 Incentive Award Plans and 2007 Incentive Award Plans as
described on Schedule 3.5.

 

“Indemnity Escrow Amount” is defined in Section 2.3.

 

“Indemnified Parties” is defined in Section 8.2.

 

“Initial Parent Shares” is defined in Section 2.1(c).

 

“Initial Termination Date” is defined in Section 7.1(b).

 

“Intellectual Property” means any or all of the following and all rights in,
arising out of, or associated therewith:  (i) all United States, international
and foreign patents and applications therefor and all reissues, divisions,
divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof;
(ii) all inventions (whether or not patentable), invention disclosures,
improvements, trade secrets, proprietary process information, computer software
programs (in both source code and object code form), technology, business
methods, technical data and customer lists, tangible or intangible proprietary
information, and all documentation relating to any of the foregoing; (iii) all
copyrights, copyrights registrations and applications therefor, and all other
rights corresponding thereto throughout the world; (iv) all industrial designs
and any registrations and applications therefor throughout the world; (v) all
trade names, logos, common law trademarks and service marks, trademark and
service mark registrations and applications therefor throughout the world;
(vi) all databases and data collections and all rights therein throughout the
world; (vii) all moral and economic rights of authors and inventors, however
denominated, throughout the world; (viii) all Web addresses, sites and domain
names and numbers; and (ix) any similar or equivalent rights to any of the
foregoing anywhere in the world.

 

“International Plan” means any employment, severance or similar contract or
arrangement (whether or not written) or any plan, policy, fund, program or
arrangement or contract providing for severance, insurance coverage (including
any self-insured arrangements), workers’ compensation, disability benefits,
supplemental unemployment benefits, vacation benefits, pension or retirement
benefits or for deferred compensation, profit-sharing, bonuses, stock options,
stock appreciation rights or other forms of incentive compensation or
post-retirement insurance, compensation or benefits that is entered into,
maintained, administered or contributed to by the Company or any of its
Subsidiaries or Affiliates for the benefit of any

 

61

--------------------------------------------------------------------------------


 

non-United States employee or former employee of the Company or any of its
Subsidiaries or Affiliates.

 

“IPO Shares” means the shares of Parent Common Stock issued as part of Parent’s
initial public offering.

 

“IRS” means the United States Internal Revenue Service.

 

“Investment Advisory Contract” means any Contract constituting an agreement or
arrangement for the performance of investment management and/or advisory or
subadvisory services.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the SEC’s rules and regulations promulgated thereunder.

 

“Judgment” means, with respect to any Person, any final non-appealable order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Entity or arbitrator that is
binding upon or applicable to such Person.

 

“Key Employees” is defined in Section 6.2(d).

 

“knowledge of the Company” or “Company’s knowledge” (including any derivation
thereof such as “known” or “knowing”) means the actual knowledge, after due
inquiry, of any of (i) the officers and directors of the Company and its
Subsidiaries and (ii) Michael Wu, or any facts or circumstances that would be
known after due inquiry by a Person holding a comparable office or job with
comparable experience and responsibility of any of the foregoing persons.

 

“Law” means any federal, state, foreign, or local law, statute, ordinance, rule,
wage, order, regulation, writ, injunction, directive, order, judgment,
administrative interpretation, treaty, decree, administrative or judicial
decision and any other executive, legislative, regulatory or administrative
proclamation.

 

“Lease” means all leases, subleases, licenses, rights to occupy or use and other
Contracts with respect to real property, including, in each case, all
amendments, modifications and supplements thereto and waivers and consents
thereunder.

 

“Leased Premises” is defined in Section 3.10(c).

 

“Legal Action” means any action, cause of action, claim, demand, suit,
proceeding, citation, summons, subpoena, inquiry or investigation of any nature,
civil, criminal, administrative, regulatory or otherwise, in Law or in equity,
pending or threatened, by or before any court, tribunal, arbitrator or other
Governmental Entity.

 

“Liability” means any and all claims, debts, liabilities, obligations and
commitments of whatever nature, whether known or unknown, asserted or
unasserted, fixed, absolute or contingent, matured or unmatured, accrued or
unaccrued, liquidated or unliquidated or due or to become due, and whenever or
however arising (including those arising out of any Contract or

 

62

--------------------------------------------------------------------------------


 

tort, whether based on negligence, strict liability or otherwise) and whether or
not the same would be required by GAAP to be reflected as a liability in
financial statements or disclosed in the notes thereto.

 

“Licenses” means all Consents, notifications, licenses, permits, certificates,
variances, exemptions, franchises and other approvals or authorizations issued,
granted, given, required or otherwise made available by any Governmental Entity.

 

“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, license, charge, option, right of first refusal, easement,
restriction, reservation, servitude, proxy, voting trust or agreement, transfer
restriction under any stockholder or similar agreement, or encumbrance of any
nature whatsoever.

 

“Losses” shall mean, without duplication for purposes of recovery, claims,
losses, liabilities, deficiencies, royalties, damages, diminution of value,
reduction in net operating losses for tax purposes, interest and penalties,
costs and expenses, including attorneys’ fees and expenses, and expenses of
investigation and defense.

 

“Management Companies” means each of Wessex Asset Management Limited (UK), Trust
Advisors LLC, JMG Capital Management LLC, Pacific Assets Management LLC, P/E
Investments LLC, Spencer Capital Management LC, Spencer Capital Offshore
Partners, LLC, Spencer Capital Partners LLC, Alternative Investment Partners,
LLC, Group G Capital Partners, LLC and Bricoleur Capital Management LLC, except
for any such company that is a Subsidiary of the Company.

 

“Material Contract” means with respect to the Company and its Subsidiaries:

 

(i)                                     any collective bargaining Contract;

 

(ii)                                  any Employment Agreement involving
compensation in excess of $100,000 per year;

 

(iii)                               any Contract or plan, including any stock
option plan, stock appreciation rights plan or stock purchase plan, any of the
benefits of which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of the Merger or any of the other transactions
contemplated by this Agreement and the Transaction Agreements or the value of
any of the benefits of which will be calculated on the basis of the Merger or
any of the other transactions contemplated by this Agreement or the Transaction
Agreements;

 

(iv)                              any lease of personal property having a value
individually in excess of $100,000;

 

(v)                                 any Contract of guaranty to any third party
in excess of $50,000;

 

(vi)                              any Contract containing any covenant limiting
the freedom of the Company or any of its Subsidiaries to engage in any line of
business or in any geographic territory or to compete with any Person, or which
grants to any Person any exclusivity to any geographic territory, any customer,
or any product or service;

 

63

--------------------------------------------------------------------------------


 

(vii)                           any Contract relating to capital expenditures
and involving future payments in excess of $100,000 in the aggregate;

 

(viii)                        any Contract not already fully performed relating
to the acquisition or disposition of assets or any interest in any business
enterprise outside the ordinary course of the Company’s or any of its
Subsidiaries’ businesses or any Contract relating to the acquisition of assets
or any interest in any business enterprise;

 

(ix)                                any Contract relating to the borrowing of
money or the extension of credit or evidencing any Debt or securing such Debt;

 

(x)                                   any Contract pursuant to which the Company
or any of its Subsidiaries has advanced or loaned any amount to any Stockholder
or any Employee or consultant thereof or any of its Subsidiaries, other than
business travel advances in the ordinary course of business consistent with past
practice;

 

(xi)                                any joint venture, partnership, strategic
alliance or other Contract involving the sharing of profits, losses, costs or
liabilities with any Person;

 

(xii)                             any Investment Advisory Contract;

 

(xiii)                          any active Contract constituting an agreement or
arrangement for the sale or promotion of investment management and/or advisory
services;

 

(xiv)                         any Contract relating to custody arrangements,
transfer agent agreements and similar agreements; or

 

(xv)                            any other Contract that involves $100,000 or
more.

 

“Mediator” is defined in Section 8.4(b).

 

“Merger” is defined in Recital A.

 

“Merger Sub” is defined in the Preamble.

 

“Net Contract Amount” means (i) the sum of the amount payable by the Company
pursuant to the Agreement, dated as of July 26, 2007, between the Company and
Ladenburg Thalmann & Co. Inc. and the Agreement, dated as of September 17, 2007,
between the Company and Torsiello Capital Advisors minus (ii) amounts payable by
Parent pursuant to the Services Agreement between Parent and Wagjag, Inc., dated
as of June 7, 2007.

 

“Objection Notice” is defined in Section 2.4(a).

 

“Outstanding Common Stock Number” means the sum of the total number of shares of
Company Common Stock issued and outstanding immediately prior to the Effective
Time.

 

“Parent” is defined in the Preamble.

 

“Parent Bylaws” means the Bylaws of Parent.

 

64

--------------------------------------------------------------------------------


 

“Parent Capital Stock” means the Parent Common Stock and the Parent Preferred
Stock.

 

“Parent Charter” means the Certificate of Incorporation of Parent.

 

“Parent Common Stock” means the common stock, $0.001 par value per share, of
Parent.

 

“Parent Contracts” is defined in Section 4.13(a).

 

“Parent Covered Person” is defined in Section 4.23.

 

“Parent Financial Statements” is defined in Section 4.7(b).

 

“Parent Material Adverse Effect” is defined in Section 4.1.

 

“Parent Preferred Stock” means the preferred stock, $0.01 par value per share,
of Parent.

 

“Parent Proposal” is defined in Section 5.3(b).

 

“Parent Proxy Statement” is defined in Section 5.6(c).

 

“Parent Schedules” is defined in Article IV.

 

“Parent SEC Reports” is defined in Section 4.7(a).

 

“Parent Shares” is defined in Section 2.1(c).

 

“Parent Stockholder Approval” means the vote of holders of Parent Common Stock
necessary to approve the Merger, this Agreement and the Charter Amendment.

 

“Parent Stockholders’ Meeting” is defined in Section 5.6(g).

 

“Parent Stock Price” means $8.00 per share of Parent Common Stock.

 

“Parent Tax Returns” is defined in Section 4.20(a).

 

“Parent Units” means those units consisting of one share of Parent Common Stock
and one Parent Warrant issued in connection with Parent’s initial public
offering.

 

“Parent Warrants” means the warrants to purchase one share of Parent Common
Stock issued in connection with Parent’s initial public offering.

 

“Performance Fee” means any fee, allocation, carried interest or other payment
or distribution receivable by the Company or a Subsidiary of the Company as
investment adviser, manager, general partner, managing member or shareholder
based upon a share of capital gains or capital appreciation of the funds or any
portion of the funds invested in a Company Private Fund or managed account.

 

“Permits” is defined in Section 3.15(b).

 

65

--------------------------------------------------------------------------------


 

“Permitted Liens” means, with respect to any Person, Liens for (a) Taxes,
assessments and other governmental charges, if such Taxes, assessments or
charges shall not be due and payable or which the Person is contesting in good
faith and for which adequate reserves have been established; and (b) inchoate
workmen’s, repairmen’s or other similar Liens arising or incurred in the
ordinary course of business consistent with past practices in respect of
obligations which are not overdue, minor title defects and recorded easements,
which workmen’s, repairmen’s or other similar Liens, minor title defects and
recorded easements do not, individually or in the aggregate, impair the
continued use, occupancy, value or marketability of title of the property to
which they relate or the business of the Company and its Subsidiaries, assuming
that the property is used on substantially the same basis as such property is
currently being used by the Company and its Subsidiaries and any Lien against or
affecting leased property which is not a violation of the lease for such
property.

 

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Entity or other entity.

 

“Pro Rata Share” with respect to any Stockholder means (a) the Parent Shares
divided by the Outstanding Common Stock Number multiplied by (b) the number of
shares of Common Stock owned by such Stockholder.

 

“Proxy Statement” is defined in Section 5.6(c).

 

“Registered Intellectual Property” means all United States, international and
foreign: (i) patents and patent applications (including provisional applications
and design patents and applications) and all reissues, divisions, divisionals,
renewals, extensions, counterparts, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority thereto or serving as a basis for priority thereof;
(ii) registered trademarks, service marks, applications to register trademarks,
applications to register service marks, intent-to-use applications, or other
registrations or applications related to trademarks; (iii) registered copyrights
and applications for copyright registration; (iv) domain name registrations and
Internet number assignments; and (v) any other Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any Governmental Entity.

 

“Registration Statement” is defined in Section 5.6(d).

 

“Release” has the meaning set forth in Section 101(22) of CERCLA.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

 “Series F Preferred Stock” means the Series F Convertible Preferred Stock, par
value $0.01 per share, of the Company.

 

“Similar Law” is defined in Section 3.20(i).

 

66

--------------------------------------------------------------------------------


 

“Stockholder Agreements” means (i) the Stockholder Agreement, dated as of
September 30, 1999, among the Company, Bruce H. Lipnick, Arnold L. Mintz,
Frederick G. Freundlich, as Trustee of the Cambridge II Trust U/A/D April 22,
1996, Arnold L. Mintz and Eileen Mintz, as Trustees of the Trust Indenture dated
September 5, 1997, and Arnold L. Mintz, Eileen Mintz and Robert Obeiter, as
Trustees of the Ross Douglas Mintz 1997 Trust dated September 5, 1997 and
(ii) the Amended and Restated Shareholders Agreement, dated as of April 12,
2002, among Bruce H. Lipnick, Arnold L. Mintz, AJG Financial Services, Inc.,
Arthur J. Gallagher & Co., Greystone Capital Partners I, L.P., Nikko Cordial
Securities Inc. and the Company, as amended.

 

“Stockholders” means the holders of shares of Company Capital Stock.

 

“Straddle Period” is defined in Section 8.2(c).

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, a majority of the
Equity Securities of which) is owned directly or indirectly by such first
Person.

 

“Subsidiary Securities” is defined in Section 3.2(b).

 

“Surviving Corporation” is defined in Section 1.1.

 

“Tax” means any federal, state, local and foreign net income, alternative or
add-on minimum, estimated, gross income, gross receipts, sales, use, ad valorem,
value added, transfer, franchise, capital profits, lease, service, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, customs duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever
(including any Tax imposed under Section 1374, and any liability incurred or
borne by virtue of the application of Treasury Regulation Section 1.1502-6 (or
any similar or corresponding provision of state, local or foreign Law),as a
transferee or successor, by contract or otherwise), together with all interest,
penalties, additions to tax and additional amounts with respect thereto.

 

“Tax Returns” means all returns, declarations, reports, claims for refund,
information statements and other documents relating to Taxes, including all
schedules and attachments thereto, and including all amendments thereof.

 

“Termination Date” is defined in Section 7.1(b).

 

“Third Party Claim” is defined in Section 8.4(a).

 

“Transactions” means the Merger, the issuance by Parent of shares of Parent
Common Stock in connection with the Merger, the Charter Amendment (as defined
herein) and the other transactions contemplated by this Agreement.

 

“Transaction Agreements” means this Agreement, together with the Certificate of
Merger, Escrow Agreement and the Affiliate Letters and any other agreements or
documents contemplated by this Agreement.

 

67

--------------------------------------------------------------------------------


 

“Trust Account” is defined in Section 4.22.

 

“Trust Agreement” is defined in Section 4.22.

 

“Trust Claim” is defined in Section 10.9.

 

“Trustee” is defined in Section 4.22.

 

“Trust Fund” is defined in Section 4.22.

 

“Upward Adjustment Amount” is defined in Section 2.4(d).

 

“User Account Information” shall mean any and all data, content and information
provided by any user of the Company’s website(s) in connection with any activity
on the Company’s website(s) (including any personally-identifying information,
and any information disclosing that a user accessed the Company’s
website(s) including, without limitation, the user name, user id and encrypted
password for each active account on the Company’s website(s).

 

9.2.                              Construction.

 

(a)                                  For purposes of this Agreement, whenever
the context requires:  the singular number shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders; the
feminine gender shall include the masculine and neuter genders; and the neuter
gender shall include the masculine and feminine genders.

 

(b)                                 Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

 

(c)                                  The words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

(d)                                 Except as otherwise indicated, all
references in this Agreement to “Sections,” “Exhibits” and “Schedules” are
intended to refer to Sections of this Agreement, and Exhibits and Schedules to
this Agreement or to the Company Schedule and Parent Schedule, as the context
may require. The Company Schedules and Parent Schedules shall be deemed a
part of, and is incorporated by reference into, this Agreement.

 

(e)                                  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

(f)                                    Whenever this Agreement requires the
disclosure of an agreement on the Company Schedule or the delivery to Parent of
an agreement, that disclosure requirement or delivery requirement, as
applicable, shall also require the disclosure or delivery of each and every
amendment, extension, exhibit, attachment, schedule, addendum, appendix,
statement of work, change order, and any other similar instrument or document
relating to that agreement.

 

68

--------------------------------------------------------------------------------


 

ARTICLE X
GENERAL PROVISIONS

 

10.1.                        Notices. All notices and other communications
hereunder shall be in writing and shall be deemed given if properly addressed: 
(i) if delivered personally, by commercial delivery service or by facsimile
(with acknowledgment of a complete transmission), on the day of delivery or
(ii) if delivered by internationally recognized courier (appropriately marked
for next day delivery), one Business Day after dispatch or (iii) if delivered by
registered or certified mail (return receipt requested) or by first class mail,
3 Business Days after mailing. Notices shall be deemed to be properly addressed
to any party hereto if addressed to the following addresses (or at such other
address for a party as shall be specified by like notice):

 

(a)                                  if to Parent or Merger Sub, to:

 

Tailwind Financial Inc.

BCE Place, 181 Bay Street

Suite 2040

Toronto, ON M5J 2T3

Attention: Gordon A. McMillan

Facsimile: 416.401.2423

 

with a copy (which shall not constitute notice) to:

 

Bingham McCutchen LLP

399 Park Avenue
New York, NY 10022-4689

Attention:  Floyd I. Wittlin

Facsimile: 212.702.3625

 

(b)                                 if to the Company, to:

 

Asset Alliance Corporation

800 Third Avenue, Suite 2200

New York, NY 10022

Attention:  Bruce H. Lipnick

Facsimile:  212.207.8785

 

with a copy (which shall not constitute notice) to:

 

Asset Alliance Corporation

800 Third Avenue, Suite 2200

New York, NY 10022

Attention:  Xiao-Hong Jing

Facsimile:  212.207.8785

 

and

 

Skadden Arps, Slate, Meagher & Flom, LLP

 

69

--------------------------------------------------------------------------------


 

Four Times Square

New York, New York 10036

Attention: Richard T. Prins

Facsimile: 917.777.2790

 

(c)                                  if to the Company Representative to:

 

Bruce H. Lipnick

800 Third Avenue, Suite 2200

New York, NY 10022

Facsimile: 212.207.8785

 

10.2.                        Entire Agreement. Except for the Confidentiality
Agreement, this Agreement, the Schedules and Exhibits hereto, and the documents
and instruments and other agreements among the parties hereto referenced herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

 

10.3.                        Severability. In the event that any provision of
this Agreement or the application thereof becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the greatest extent possible,
the economic, business and other purposes of such void or unenforceable
provision.

 

10.4.                        Specific Performance. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at Law or in equity.

 

10.5.                        Successors and Assigns; Assignment; Parties in
Interest.

 

(a)                                  This Agreement shall be binding upon each
Stockholder and each of their respective personal representatives, executors,
administrators, estates, heirs, successors and assigns (if any), and Parent and
Merger Sub and their respect successors and assigns, if any. This Agreement
shall inure to the benefit of the parties hereto and their respective successors
and assigns (if any). No obligation of the Company in this Agreement shall
become an obligation of the Surviving Corporation after the Effective Time.

 

(b)                                 No party may assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of Parent and the Company, except that Parent may assign its rights and
delegate its obligations hereunder to any Affiliate without the

 

70

--------------------------------------------------------------------------------


 

Company’s consent, but Parent shall remain jointly and severally liable with any
such assignee(s) with respect to all obligations of Parent hereunder.

 

(c)                                  Except as provided in the following
sentence, nothing in this Agreement, express or implied, is intended to or shall
confer upon any Person other than a party hereto any rights, interests, benefits
or other remedies of any nature under or by reason of this Agreement. The
indemnification provisions of this Agreement are intended to benefit the
Indemnified Parties, each Indemnified Party shall be deemed a third-party
beneficiary of such provisions of this Agreement and this Agreement shall be
enforceable by the Indemnified Parties to that extent. Except as set forth in
this Section 10.5(c), none of the provisions of this Agreement is intended to
provide any rights or remedies to any Person other than the parties and their
respective successors and assigns, if any.

 

10.6.                        Waiver. No failure on the part of any Person to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of any Person in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy.

 

10.7.                        Governing Law; Venue.

 

(a)                                  This Agreement shall be construed in
accordance with, and governed in all respects by, the internal Laws of the State
of Delaware, except that the DGCL shall apply to the extent required in
connection with the Merger.

 

(b)                                 Unless otherwise explicitly provided in this
Agreement, any action, claim, suit or proceeding relating to this Agreement or
the enforcement of any provision of this Agreement shall be brought or otherwise
commenced in any state or federal court located in the State of Delaware. Each
party hereto (i) expressly and irrevocably consents and submits to the
jurisdiction of each such court, and each appellate court located in the State
of Delaware, in connection with any such proceeding; (ii) agrees that each such
court shall be deemed to be a convenient forum; and (iii) agrees not to assert,
by way of motion, as a defense or otherwise, in any such proceeding commenced in
any such court, any claim that such party is not subject personally to the
jurisdiction of such court, that such proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.

 

10.8.                        Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR ANY
TRANSACTION AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY TRANSACTION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE COMPANY, PARENT AND
MERGER SUB (A) CERTIFIES THAT NO REPRESENTATIVE,

 

71

--------------------------------------------------------------------------------


 

AGENT OR ATTORNEY OF THE OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.8.

 

10.9.                        No Claims Against Trust Account. The Company hereby
agrees that (a) the Company does not have any right, title, interest or claim of
any kind against the Trust in or to any monies in the Trust Account (“Trust
Claim”) and hereby waives any Trust Claim it may have in the future as a result
of, or arising out of, this Agreement or any Transaction Agreement and (b) the
Company will not seek recourse against the Trust Account for any reason
whatsoever.

 

10.10.                  Other Remedies. Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy.

 

10.11.                  Counterparts; Facsimile Delivery. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Any
signature page delivered by facsimile or electronic image transmission shall be
binding to the same extent as an original signature page. Any party that
delivers a signature page by facsimile or electronic image transmission shall
deliver an original counterpart to any other party that requests such original
counterpart.

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties to this Agreement has executed and
delivered this Agreement, or caused this Agreement to be executed and delivered
by its duly authorized representative, as of the date first written above.

 

 

TAILWIND FINANCIAL INC.

 

 

 

 

 

By:

 /s/ Andrew A. McKay

 

 

 

Name:  Andrew A. McKay

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

TWF ACQUISITION CORPORATION

 

 

 

 

 

By:

 /s/ Andrew A. McKay

 

 

 

Name:   Andrew A. McKay

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

 

ASSET ALLIANCE CORPORATION

 

 

 

 

 

By:

 /s/ Bruce H. Lipnick

 

 

 

Name:   Bruce H. Lipnick

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------